 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDS. E. Nichols, Inc. and Local No. 1, United Foodand Commercial Workers International Union,AFL-CIO. Cases 3-CA-9304 and 3-CA-971430 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 31 December 1980 Administrative LawJudge Josephine H. Klein issued the attached deci-sion. The Respondent and the General Counseleach filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' fmdings,2The Respondent has excepted to the Judge's consolidation of Case 3-CA-9304, in which the hearing had closed, with Case 3-CA-9714, inwhich the complaint had just issued. It contends (1) that the judge "mayhave already reached certain determinations and conclusions" in Case 3-CA-9304 and thus her decision on issues in that case would prejudice herdeterminations and (2) that the issuance of the complaint in Case 3-CA-9714' may affect considerations already made m Case 3-CA-9304 andtherefore may have made it impossible for her to render a fair decision inthe earlier case. The record shows, however, that the two cases involvethe same parties and factually related events and that both parties had afull and fair opportunity to examine all the witnesses and to litigate allthe issues. Furthermore, on our consideration of the entire record in theseproceedings we find no evidence that the judge prejudged the cases,made prejudicial rulings, or demonstrated bias against the Respondent inher analysis and discussion of the evidence. We therefore find no merit tothe claim that the Respondent was denied due process by the consolida-tion or to its argument that the judge exhibited bias.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.241 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.At the hearing in Case 3-CA-9714 the parties stipulated that therecord from the 10(j) injunction portion of this proceeding be accepted inlieu of testimony before the judge. In her decision the judge noted thatthe court made no credibility findings, stated that her appraisal of credi-bility was based on considerations other than demeanor, and in all but thefollowing three instances stated the basis for crediting testimony: employ-ee Pumiho's testimony that Store Manager Hathorn asked him why "theFederal Labor Board wanted [Punulio] to testify"; Pumilio's testimonythat District Supervisor Korcz told him to remain henceforth in his de-partment; and employee Klimacek's testimony that, contrary to past prac-tice, she had to load cases of oil onto a pallet unassisted. The Respondentcontends that all the judge's credibility resolutions were based on de-meanor. Concerning the above three instances we find nothing m thejudge's decision to indicate, and the Respondent has not shown other-wise, that her crediting Pumilio and Klimacek in these instances wasbased on demeanor rather than other considerations. Moreover, the judgegenerally credited Pumdio and Klimacek, rather than the supervisor, be-cause they testified against the Respondent while in its employ. Such tes-timony is against their own interests and therefore is more reliable thanthe supervisor's testimony. Rodeway Inn of Las Vegas, 252 NLRB 344(1980). Further, bias and partiality are not established merely because thejudge resolved factual conflicts in favor of the General Counsel's wit-nesses. NLRB v. Pittsburgh Steamship Co., 337 U.S. 656 (1949).We correct four inadvertent errors of the judge. First, in fn. 24 of herdecision, the judge incorrectly stated that the Respondent's president,Brecker, testified at the district court trial that all employee meetingsand conclusions3 only to the extent consistent withthis Decision and Order.1. Thp judge found that the Respondent's pre-1980 no-solicitation and no-distribution rule violat-ed Section 8(a)(1). Although she relied on then-current Board law which held that rules prohibit-ing employee solicitation and distribution during"working time" are presumptively valid,4 thejudge found that the Respondent's use of thephrase "the working time" (emphasis added) ren-dered the rule fatally ambiguous. The judge rea-soned that the Respondent's rule would be under-stood by employees as being broader in scope thana lawful reference to times when employees wouldbe actually at work. In effect, the judge equatedthis rule using the phrase "the working time" witha presumptively invalid rule using the phrase"working hours." We disagree with this analysis.We fail to see any meaningful distinction between"working time" and "the working time" or howthe addition of "the" as a preface to "workingtime" causes that term to become ambiguous; nordo we believe that the employees would see anysignificance to this difference in wording. In eitherconstruction of the term we fmd that it "connotesperiods when employees are performing actual jobduties, periods which do not include the employ-ees' own time such as lunch and break periods."Our Way, 268 NLRB at 395. Accordingly, we shalldismiss the 8(a)(1) allegation with respect to thepre-1980 rule.were taped when, in fact, it was District Supervisor Korcz who so testi-fied in the hearing in Case 3-CA-9304. Second, the judge identified twoof the Respondent's witnesses in the district court hearing in Case 3-CA-9714 as Rose Stagliano and Edward Lintz. The record discloses that thetwo witnesses were Beverly Stagliano and Rose Ceneviva. Third, thejudge found that Brecker spoke at the 18 April employee meeting when,in fact, it was Korcz. Finally, the judge stated that the Respondent oper-ates 42 stores in 3 States. The record establishes that the Respondent op-erates 43 stores in 10 States. These inadvertent errors do not affect theconclusions reached in this case.We agree with the judge that the Union's failure to file objections toan election held in Case 3-RC-7578 did not constitute an admission ofthe absence of merit in complaint allegations about conduct which oc-curred during the critical preelection period. We disavow, however, anyreliance on the judge's discussion of the reasonableness of the Union's ac-tions. The failure to file objections has no legal relevance to the merits ofunfair labor practice allegations involving Sec. 8(a)(1), (3), and (4), re-gardless of the reasons for such failure.3 We agree with the judge's conclusion that the Respondent violatedSec. 8(a)(3) and (1) of the Act by discharging employees Reinhardt, Vin-cent Styles, and Burkle. Her analysis is consistent with Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981). See also LimestoneApparel Corp., 255 NLRB 722 (1981).4 Essex International, 211 NLRB 749 (1974). The Board later partiallyoverruled Essex in T.R.W. Bearings, 257 NLRB 442 (1981), holding thatrules prohibiting employees from soliciting during "working time" with-out further clarification were, like rules prohibiting such activity during"working hours," presumptively invalid. However, the Board subsequent-ly reversed T.R.W. and returned to the Essex standard. See Our Way,Inc., 268 NLRB 394 (1983). We also rely on Our Way in adopting thejudge's fmding that the Respondent's revised rule using the phrase"working hours" is presumptively invalid.284 NLRB No. 55 S. E. NICHOLS, INC.5572. The judge also found that the Respondent vio-lated Section 8(a)(1) by requesting that employeesreport on organizing activities. In part, the judgerelied on a section of the Respondent's employeehandbook. That section, entitled "Your EmployeeRights Under 4 Union Organization Drive," in-cludes a paragraph reading:Remember, do not sign a card because you arethreatened, tell us and we will protect you. Itis your right to have a union. It is your rightnot to have a union. Our Company will try tosee to it that your rights are preserved nomatter how you choose. Tell us if someone istrying to stop your freedom of choice.The judge also relied on her findings that on sev-eral occasions during meetings with employees,District Supervisor Korcz advised employees toreport "harassment," "threats," or "trouble" tomanagement officials, including its attorney, andthat Korcz also said that the Respondent's attorneywould help the employees with respect to unionharassment. The judge found that Korcz' com-ments to employees demonstrated that he subjec-tively equated "harassment" with solicitation ofunion support and the handbook's reference to"freedom of choice" with the absence of such so-licitation and that therefore Korcz was inviting em-ployees to report on union activities. The judgefound that both the oral and written requests forinformation were unlawful and cited S. E Nicholsof Ohio, Inc., 195 NLRB 939 (1972), in which theBoard had found similar invitations in the contextof the corresponding section of the handbook to beviolative of Section 8(a)(1).We agree with the judge's analysis and findingswith respect to the oral requests for informationabout "harassment" and "trouble." These wordsare vague and ambiguous in the context of unionorganizing and reasonably could encompass per-fectly lawful union efforts to persuade or evenmerely to inform employees about the asserted ben-erns of unionization. However, we disagree withthe judge with respect to the quoted portion of thehandbook and to Korcz' oral request for reports on"threats." We find that here the Respondent's re-quest for information merely advised employeesthat the Respondent would be available to protectemployees froth conduct that might restrain orcoerce them in the exercise of their Section 7rights. We note that in S. E. Nichols of Ohio theBoard found it unnecessary, in the absence of aspecific allegation, to pass on whether the hand-book language was unlawful per se. Here, we mustaddress the issue, and we find that the handbookprovision is not reasonably subject to an interpreta-tion that would unlawfully affect the exercise ofSection 7 rights. Regardless of Korez' equation inhis mind of "freedom of choice" with no solicitingfor the Union, there is no evidence that he explicit-ly expressed that view to the employees. We there-fore shall dismiss the 8(a)(1) allegation concerningthe quoted portion of the handbook and Korcz' re-quest for information on threats.3. In addition to the provision quoted above, thehandbook also includes the following paragraph:Do not sign a card because you are told that ifyou sign now, you will not have to pay initi-ation fees, and that non-signers will be forcedto pay such fees if the Union gets certified.The judge found that even though the underliningof the words "do not sign a card" in this paragraphdeemphasizes the qualifications that follow, the ad-monitions by themselves fall within the permissiblelimits of Section 8(e) in that they contain no threator promise of benefit. However, the judge went onto consider these statements in the context of otherstatements found in the employee handbook. Thepre-1980 version also admonished employees to"remember to stay out of problems, the only paperto sign is your pay receipt." The judge found thatthis was a coercive discouragement from signingauthorization cards because the statement appearedin the section of the handbook that also stated thatone company "benefit" was protection from "beingexploited" or being taken advantage of by "outsid-ers" who most frequently were "Union Organiz-ers."The judge found that all these statements takentogether against the background of the Respond-ent's other unfair labor practices constituted unlaw-ful "brinksmanship" and thus violated Section8(a)(1). Although we agree with the judge that thenow-deleted reference to signing only pay receiptsis an implicit threat and thus a violation of Section8(a)(1), we note that the judge does not mentionthat the handbook also states clearly, "So, if theunion organizers call on you and you want theunion, you should sign the card." Absent the payreceipt statement, the handbook in its entirety isnot so unbalanced in its presentation to constituteinterference, coercion, or restraint with respect tothe employees' Section 7 rights. Accordingly, weshall dismiss the general complaint allegations re-garding the handbook in its 1980 edition.55 Contrary to our dissenting colleague, we affirm the judge's findingthat the Respondent violated Sec. 8(a)(1) through Korcz' telling severalemployees that they could recall or withdraw authorization cards thatthey might have signed. Although Korcz did not explicitly "ask" em-ployees to withdraw their cards, the judge correctly found Korce re-peated comments to be coercive in the context of the Respondent's nu-merous contemporaneous unfair labor practices. The judge particularlyContinued 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4.At an 18 April 1980 employee meeting, Dis-trict Supervisor Korcz repeated the earlier state-ments of Respondent's president, Manfred Brecker,that it was futile for employees to resort to theBoard because the Respondent would win in theend. The judge found that Brecker violated Section8(a)(1) of the Act but made no findings with regardto Korcz. We find that Korcz' repetition ofBrecker's statements also violated Section 8(a)(1) ofthe Act because it intefered with the employees'use of the Board and its processes. Scott's, Inc., 159NLRB 1795, 1797-1798 (1966).The judge also found that Korcz condoned theRespondent's use of unlawful campaign tactics, butdid not specifically find that this conduct violatedthe Act. The record shows that on 24 April 1980the Union sent employees a letter, which statedthat the Respondent was continuing its use of the"scare tactics" at the Herkimer store that it hadused to defeat the Union at its Marcy store, located13 miles away. At an employee meeting 2 dayslater, Korcz acknowledged that the Respondentwould continue to engage in the same conduct•conduct that Korcz well knew was unlawful. SeeS. E. Nichols Marcy Corp., 229 NLRB 75 (1977). Acontinuation of the unlawful conduct at the Herki-mer store had already resulted in the Respondent'sdischarging the four leading union adherents andengaging in numerous 8(a)(1) violations. We findthat Korcz' threats to continue to engage in knownunlawful conduct violated Section 8(a)(1) of theAct.65.Employees June Klimacek and Fred Pumilioinformed Store Manager Robert Hathorn that theyhad received subpoenas from the General Counselto appear at the March 1980 hearing in Case 3-CA-9304. Hathorn asked Klimacek if she knewwhat it was about, and she replied, "Not really."He also asked her if she had received any tele-phone calls about the subpoena and she answeredin the negative. Later that day Hathorn spoke toPumilio and "wondered" why the Board wantedhim to testify. Pumilio said that he did not knowand ignored Hathorn's repetition of the inquiry.The judge acknowledged that Hathorn did not di-rectly interrogate either employee about his or herforthcoming testimony. However, she found Hath-noted that Korcz' "advice" was given following the four discriminatorydischarges and that Korcz had attributed them in substantial part to thediscrimmatees' having solicited cards. In these circumstances, the em-ployees could reasonably assume that Korcz was telling them to with-draw their support for the Umon or risk the same fate as befell the discn-mmatees.6 The judge found that the Respondent violated Sec. 8(a)(1) of the Actby Korea' statements to employees that they could refuse to speak toBoard agents investigating the case. The record fails to show, however,that Korcz or any of the Respondent's representatives made such state-ments. Therefore we shall reverse and dismiss this 8(a)(1) allegation.orn's "implied probing" to be coercive interroga-tion. We disagree and find no violation of Section8(a)(1) of the Act. Hathorn's questioning of Klima-cek and Pumilio was indirect, was not pressed fol-lowing the employees' noncommittal or negativeresponses, and was totally unaccompanied bythreats or promises. Accordingly, under RossmoreHouse, 269 NLRB 1176 (1984), we find Hathorn'sbehavior was noncoercive and thus we shall dis-miss the allegation of unlawful interrogation basedon it.6.The judge found that the Respondent violatedSection 8(a)(1) by "in effect" adopting certain re-marks made at employee meetings on 18 April and5 June 1980 by employee Edward Lintz. On 18April at a meeting called by Korcz, during whichother employees also spoke, Lintz spoke for ap-proximately 15 minutes during which he stated thatif the Union won the election, the store might closedown or some employees would be laid off and re-maining employees wOuld have increased work-loads. No other evidence was provided detailingthe remainder of Lintz' comments. According tothree witnesses, Korcz nodded his head in agree-ment during Lintz' speech. This event formed thebasis of the allegation in the 8 May 1980 complaintin Case 3-CA-9714 that Lintz was the Respond-ent's agent whose statements violated Section8(a)(1).In the other incident, on 5 June, Brecker con-vened a meeting of all store employees and storeofficials during which he asked each individualnamed in the complaint as having committed a vio-lation to rise and deny the allegations against him.7Lintz, who was named in the complaint, took theopportunity to repeat his comments of 18 April.Employee IClimacek specifically testified, however,that Brecker then told the assembled employeesthat Lintz was an employee and that anything hesaid was not a reflection on the Company. Thejudge acknowledged this summary disavowal ofthe Respondent's responsibility for or acceptanceOf Lintz' remarks but stressed that Brecker did notspecifically deny their substance. It was on thislatter basis, as well as her finding that the Respond-ent "permitted" Lintz to speak at length on 18April and signified approval through Korcz' non-verbal behavior, that she found an adoption ofLintz' views by the Respondent.7 We adopt the judge's rmdmg that Brecker violated Sec. 8(a)(1) at theemployee meeting on 5 June 1980 In so doing, we agree with her thatBrecker's overall use of ridicule and parody directed at the Board and itsagents was not itself unlawful, but that his specific request in this contextof "manipulated hilarity" that three chscriminatees also respond in thepresence of their fellow employees to complaint allegations naming themwas coercive and thus violated Sec. 8(a)(1). S. E. NICHOLS, INC.559Regarding Lintz' remarks on 5 June, we cannotagree that Brecker should have been required to gobeyond a blanket disavowal of a rank-and-file em-ployee's authority to speak for the Respondent inorder not to be charged with adopting each ofLintz' statements. Because Brecker's statement on 5June was made directly following Lintz', the as-sembled employees could have no doubt that Lintzwas speaking for himself on 5 June and did notbind the Respondent.Concerning the earlier events on 18 April, Korcztestified that prior to the meeting he did not knowthat Lintz was going to speak or what he wasgoing to say. According to Korcz, all employees inattendance were free to speak, were encouraged todo so, and several did take advantage of the oppor-tunity. Although three of the employees observedKorcz "nodding" his head during unspecified por-tions of Lintz' 15-minute speech, this evidence isinsufficient to indicate Korcz made such a move-ment during that portion of the speech relied on asthe basis of the complaint allegation. Moreover, the"nodding" of a listener's head during a speech, orin this case a series of speeches, is subject to inter-pretations other than "approval." Owing to thisambiguity there is an insufficient factual basis forfinding ratification by the Respondent of Lintz'views on the effects of unionization. Accordingly,we shall dismiss the complaint allegations concern-ing Lintz without finding it necessary to considerwhether his remarks themselves were violative ofthe Act if attributable to the Respondent.7. In affirming the judge's conclusion that theRespondent violated Section 8(a)(4) by denyingemployee Margaret Goldsmith a raise in retaliationfor her testimony at a Board hearing, we find thatcontemporaneous raises given other employees, ad-ditional duties assigned to Goldsmith, and the com-ments of the Respondent's agents in denying Gold-smith's request for a raise establish that she ordinar-ily would have received a raise sometime in Aprilor May 1979. We agree with the judge that thisdisparity in wage treatment was an act of unlawfuldiscrimination.•REMEDYWe adopt the judge's recommended remedieswith some modifications. We first agree that theextent of the 8(a)(1),9 (3), and (4) violations war-s As part of the backpay remedy pertaining to Goldsmith, the judgerecommended that she also be made whole for wage losses suffered priorto 2 April 1980, the date on which the Respondent discriminatorilydenied her a wage increase. We find no reason to commence Goldsmith'sbackpay period earlier than 2 April 1980, and we amend the recommend-ed remedy accordingly.9 Contrary to our dissenting colleague we affirm the judge's fmdingsthat the Respondent violated Sec. 8(a)(1) by timing the announcement ofrants a broad cease-and-desist order, reinstating theemployees unlawfully discharged, and making em-ployees whole for losses caused by the Respond-ent's unlawful conduct.1• We further agree withthe judge that certain additional remedies are nec-essary to dissipate fully the coercive effects of theunfair labor practices found, to give S. E. Nicholsemployees an understanding of their Section 7rights, and thereby to effectuate the remedial poli-cies of the Act. Specifically, the judge is correct inconcluding that the Respondent's prior history ofviolations at 5 of the other stores in its 43-store op-eration requires the imposition of extraordinarynotice and access remedies.The judge found the Respondent's history beforethe Board and the courts" to be similar to that inthe I P. Stevens line of cases and recommends,with modifications, the corporatewide notice andaccess remedies parallel to those ordered by theBoard in J P. Stevens & Co., 244 NLRB 407(1979).12a "shrinkage" bonus to influence the election and by offering to provideits own counsel to employees during their interviews with Board agents.Concerning the bonus announced 2 weeks before the election, there is nowritten statement of the policy underlying it and no evidence that theHerkimer employees had previously known of it. In particular, the judgefound that the Respondent provided no evidence on the formula for de-termining a store's entitlement to a bonus or its timmg and amount andno evidence that the Herkimer store has actually earned such a bonus.We therefore agree with the judge that the granting of the bonus to twonearby stores does not prove that the bonus was awarded pursuant to anyestablished company policy. The judge correctly found that the Respond-ent failed to present a defense to the General Counsel's prima facie case.See NLRB v. Tommy's Spanish Foods, 463 F.2d 116 (9th Cir. 1972).Concerning the offer of counsel, we agree with the Judge's clear expo-sition of the reasons the Respondent's offer is distinguishable from thestatements found not coercive by the courts in Garry Mfg. Co., 630 F.2d934 (3d Cir. 1980), and Florida Steel Corp., 587 F.2d 735 (5th Cir. 1979).Essentially, telling employees that they might need protection in an actionagainst the Respondent would tend to dissuade them from cooperatingwith the Board. Secondly, here the Respondent did not recommend ob-taining independent counsel but offered only its own attorney, thus, in thejudge's words, "temptingly proposing a serious conflict of interests."19 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. † 6621." See S. E. Nichols Marcy Corp., 229 NLRB 75 (1977), enfd. by con-sent judgment No. 77-4154 (26 Cm 1977); S. E. Nichols Co., 156 NLRB1201 (1966), enfd. in relevant part 380 F.2d 438 (2d Cir. 1967); S. E.Nichols-Dover, Inc., 159 NLRB 1071 (1966), enfd. 374 F.2d 115 (3d Cir.1967); 165 NLRB 924 (1967); 167 NLRB 832 (1967), enfd. 414 F 2d 561(3d Cir. 1969), cert. denied 397 U.S. 916 (1970); 179 NLRB 249 (1969),enfd. 73 LRRM 2816 (3d Cm 1970), cert denied 400 U.S. 831 (1970); S.E. Nichols of Ohio, Inc., 195 NLRB 939 (1972), enfd. 472 F.2d 1228 (6thCir. 1972); NLRB v. S. E. Nichols of Ohio, Inc. 100 LRRM 2840 (N.D.Ohio 1978), affd. 592 F.2d 326 (6th Cir 1979) (civil contempt); 258NLRB 1 (1981), enfd 704 F.2d 921 (6th Cir. 1983); S. E Nichols Shilling-ton Corp., 195 NLRB 189 (1972), enfd 475 F 26 1395 (3d Cir. 1973), cert.denied 414 U.S. 860 (1973). Unreported cases include: NLRB v. S. E.Nichols Shilhngton Corp., Civil Action No. 75-1751 (3d Cir. 1975) (con-tempt); DeProspero v. S. E. Nichols Marcy Corp., No. 76 CV 5 (D.N.Y.1976) (10(j) injunction granted); Eisenberg v. S. E Nichols, Inc., CivilAction No. 78-2613 (D.N.J. 1979) (10(j) injunction granted).12 These include. (1) Posting of the Board notice in each store, to besigned by Brecker, Korcz, and the respective store manager; (2) mailingContinued 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Respondent's many previous acts of miscon-duct over the 16-year period preceding the 1979-1980 unionization effort at the Herkimer store aredetailed in the cases cited at footnote 11. In par-ticular, in S. E. Nichols of Ohio, Inc., 258 NLRB 1(1981), the Board stated that as of 1981 the Re-spondent's history of committing unfair labor prac-tices clearly demonstrated that it had repeatedlycommitted unlawful acts in response to attempts toorganize its stores. Specifically, with respect to the8(a)(3) discriminatee at issue in S. E. Nichols ofOhio, whose original discharge was first found un-lawful in 195 NLRB 939 (1972), the Board stated,"Scrutiny of this pattern of illegal conduct clearlyindicates Respondent's bad faith in complying withthe Board's and the court's remedial orders." Thejudge in the instant proceeding is therefore justifiedin characterizing the Respondent as a "recidivist"who has at the Herkimer store continued to engagein an "obdurate flouting of the Act."We join the judge in noting the repetitions ofPresident Brecker's attacks on the Board's neutrali-ty through his telling employees that the Board fa-vored unions and unionization, and we affirm herconclusion that extraordinary notice and accessremedies are necessary to "clear the atmospherepoisoned by Respondent's unrelenting, egregious,and pervasive trampling on its employees' statutoryrights." We disagree, however, with the judge'srecommendation that the extraordinary remedies beapplied corporatewide to all 43 stores in the Re-spondent's operation. The massive multiplant viola-tions by J. P. Stevens are not parallel to S. E.Nichol's history, which involves a smaller numberof proceedings, each restricted to one facility. Al-though it is true that never before with this Re-spondent have we found it appropriate to extendthe geographical scope of the notice and accessremedy beyond the individual stores where the vio-lations occurred, we will this time approve a limit-ed expansion to encompass all eight stores in theof the notice to each employee with an explanatory letter signed byBrecker; (3) a reading of the notice by Brecker in each store; (4) unionaccess to bulletin boards in all stores during a 2-year period with accessto last for 1 year from the date of request; (5) affording two union repre-sentatives access for 30-minute speeches within 10 days of any electionscheduled at any S. E. Nichols store within 2 years; (6) affording anyunion an opportunity to be present at and to respond to any speech givenby the Respondent at any store concerning union representation withinthe next 2 years, (7) furnishing unions with lists of the names, addresses,and classifications of employees at any store where an organizationalcampaign is bemg conducted and to keep such lists current at the end ofeach 6 months during a 2-year period. Additionally the Judge recom-mended that the Respondent give each supervisor at its Herkimer,Marcy, and New Hartford, New York stores a copy of the notice andgive written instructions to each supervisor concernmg compliance withthe notice and that the Respondent publish the notice in company publi-cations and in newspapers in Herkimer and Utica, New Yorkcorporate division supervised by Henry Korcz.13In our view this remedy is proportionate to theviolations, when viewed in historical context. Ac-cordingly, the judge's recommended Order ismodified below."ORDERThe National Labor Relations Board orders thatthe Respondent, S. E. Nichols, Inc., Herkimer,New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Threatening employees with loss of employ-ment, loss of benefits, or increased work duties ifthey choose to be represented by a labor organiza-tion.(b)Soliciting employee complaints and griev-ances and promising to remedy them.(c)Promising employees any wage increase,bonus, or other benefits to discourage membershipin or support of any labor organization.(d)Soliciting employees to withdraw or retracttheir authorizations for union representation.(e)Coercively directing or advising employeesnot to sign union authorization cards or any papersother than pay receipts.(f)Telling employees that the Respondent or itscounsel would learn the identity of employees whosigned union cards.(g)Telling employees that discriminatorily dis-charged employees had not been and would not bereinstated or that any such employees who are re-instated will not remain in the Respondent'semploy.(h)Promulgating, maintaining, or enforcing anyrule prohibiting employees from soliciting or dis-tributing written materials on behalf of any labororganization during working time without affirma-tively and clearly specifying the times duringwhich employees may lawfully engage in such ac-tivities.(i)Imposing or enforcing any restriction or limi-tation on solicitation and distribution by any em-ployee on behalf of any labor organization greater13 The record shows that President Brecker personally participated inunfair labor practices at four other stores prior to the events at Herkimer,two of them located in District Supervisor Korcz' district, and Korczjoined him at one of them We fmd, however, no evidence to support thejudge's suggestion that their various career promotions over the yearshave been at least in part intended as corporate "rewards" for their mis-conduct under the Act Korcz supervises five stores in upstate New York(New Hartford, Marcy, Herkimer, (iloversville, and Amsterdam) andthree stores in Ohio (Wooster, Ashtabula, and New Philadelphia).14 We do not adopt the judge's recommendation that the Respondentpublish the notice in company publications and in local newspapers inHerkimer and Utica, New York We find such publication is unnecessarybecause the postmg and reading of the notice will properly and fullyinform employees of the Respondent's violations. S. E. NICHOLS, INC.561than restrictions on solicitation or distribution byemployees for any other purpose.(j)Telling employees that an employee was dis-charged for engaging in protected concerted activi-ties.(k)Keeping in effect or distributing its employeehandbook (or any past or future version thereof) solong as it contains its present rules concerning so-licitation and distribution or the advice that em-ployees sign no papers other than pay receiptsfound in the section entitled "Employee Rights &Unions•Your Employee Rights and Legal Rightsunder a Union Organization Drive."(1) Expressing approval of, and threatening toengage in, conduct similar to that which has previ-ously been found to violate the Act.(m)Withholding wage increase from any em-ployees because they have testified on behalf of theGeneral Counsel in a Board proceeding or becausethey support a labor organization.(n)Discharging, embarrassing and ridiculing, dis-ciplining, or subjecting to increased supervision orotherwise discriminating against any employees be-cause they have testified in any Board proceeding,or have been named in any unfair labor practicecharges or complaints, or because they support orhave supported any labor organization or have en-gaged in protected concerted activities.(o)Soliciting employees to inform the Respond-ent of the union or other protected activities ofother employees.(p)Offering the assistance of the Respondent'scounsel to employees in connection with Board in-vestigations or proceedings.(q)In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Dorothy C. Reinhardt, Douglas Vin-cent, Kristin Burkle, and Denise Styles immediateand full reinstatement to their former positions or,if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them.(b)Grant Margaret Goldsmith a wage increaseof not less than 15 cents per hour.(c)Make all the employees whole for any loss ofpay they have suffered by reason of the Respond-ent's discrimination against them in the manner setforth in the remedy section of the judge's decisionand this Decision and Order.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Remove from its records and destroy all ref-erences to the written warnings given to employeeFred Pumilio on 26 March 1980 and to employeeJune E. Klimacek on 7 April 1980 and to the dis-charges of Dorothy Reinhardt, Douglas Vincent,Kristin Burkle, and Denise Styles. Notify each ofthe cliscriminatees in writing that this has beendone and that their respective disciplines will notbe used against them in any way.(f)Remove from its employees' handbook therules concerning employee solicitation and distribu-tion of literature.(g)Post in conspicuous places at all its stores inthe corporate district supervised by Henry Korczcopies of the attached notice marked "AppendixA."15 Copies of the notice, on forms provided bythe Regional Director for Region 3, after beingduly signed on behalf of the Respondent by Presi-dent Manfred Brecker, by Henry Korcz, and bythe highest managerial official of the store in whichthe notice is posted, shall be posted by the Re-spondent immediately upon receipt and maintainedby it for 60 consecutive days in conspicuous placesincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to ensure that the notices arenot altered, defaced, or covered by any other mate-rial.(h)Reproduce and mail to the home of each ofits employees at all its stores in Korcz' district afacsimile of the signed notice, together with a letterappended hereto as "Appendix B." The letter shallbe reproduced on the Company's regular businessstationery and signed by President Brecker and bythe highest official of the recipient's store. The Re-spondent shall provide the Regional Director forRegion 3 with proof of such mailing.(i)Reproduce and give to each supervisor at itsHerkimer, Marcy, and New Hartford, New Yorkstores a facsimile of the notice, and give written in-structions, signed by the highest official at eachstore, to each supervisor to comply with the provi-sions of the notice. The Respondent shall provide15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Regional Director for Region 3 with proof ofcompliance with this paragraph.(j)At such reasonable time after the entry of thisOrder as the Board may request, convene duringworking time all its employees in each of its storesin Korcz' district and also the supervisors at theHerkimer store, and have the notice read by Presi-dent Manfred Brecker. The Board shall be affordeda reasonable opportunity to provide for the attend-ance of a Board agent at all such meetings.(k)On request of a union, made within 2 yearsfrom the date hereof, immediately grant such unionand its representatives reasonable access to thestore bulletin boards and all places where noticesto employees are customarily posted at each of theRespondent's stores in Korcz' district for a periodof 1 year from the date of request.(1) In the event that during a period of 2 yearsfollowing entry of this Order any supervisor oragent of the Respondent convenes any group ofemployees at any of the Respondent's stores inKorcz' district and addresses them on the questionof union representation, give notice to any unionattempting to organize the employees and affordtwo union representatives a reasonable opportunityto be present at such speech and, on request of therepresentatives, permit one of them to address theemployees for the same amount of time as the Re-spondent's address.(m)If within the next 2 years the Board sched-ules an election at any of the Respondent's stores inKorcz' district then, on request by any participat-ing union, afford at least two representatives ofsuch union reasonable access to each of the Re-spondent's stores and appropriate facilities to deliv-er a 30-minute speech to employees on workingtime, the date to be within 10 working days beforebut not within 48 hours prior to any such election.(n)On request of a union immediately furnish itwith lists of the names, addresses, and classifica-tions of all the Respondent's employees at anystore in Korcz' district where the Union is con-ducting an organizing campaign, as of the latestavailable payroll date, and furnish a corrected, cur-rent list to such union at the end of each 6 monthsthereafter during the 2-year period referred toabove.1 6(o)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.15 If either Brecker or Korcz no longer occupies the position he heldduring the commission of the unfair labor practices found herein, then thespecific obligations set forth in par. 2 of this Order shall be earned out bythe individual currently holding that position.IT IS FURTHER ORDERED that those allegations ofthe complaint for which no violations have beenfound are dismissed.CHAIRMAN DOTSON, dissenting in part.Contrary to my colleagues, I would not adoptthe judge's findings that the Respondent violatedSection 8(a)(1) by telling employees it would helpthem with "trouble" and union "harassment"; byinstructing employees not to sign authorizationcards; by soliciting employees to withdraw authori-zation cards they may have signed; by the grantingof a shrinkage bonus; and by the offer to providecounsel to employees. I further disagree with themajority's granting of extraordinary access andnotice remedies.1.On several occasions during the union orga-nizing campaign, District Supervisor Korcz ad-vised employees to report "threats," "trouble," or"harassment" to management and told them thatthe Respondent's attorney would help them "as faras the union harassing" them. During this periodthe employee handbook contained a request toreport "threats" associated with organizers' at-tempts to secure signed authorization cards. Thejudge found that by these oral and written state-ments the Respondent violated Section 8(a)(1) bysoliciting employees to report on union organizingactivities. I agree with the majority's fmding thatthe handbook provision is not unlawful in that itcontains no threat or promise of benefit and thus isprotected by Section 8(c) of the Act.For the same reason, I agree with my colleagues'adoption of the judge's finding with respect to theoral statements of Korcz about "threats." They,like the handbook, only seek to inform employeesthat the Respondent stands ready to assist them ifthey should be faced with unprotected union ac-tions in violation of Section 8(b)(1)(A). I disagree,however, with the finding of a violation with re-spect to Korcz' statements about "trouble" and"harassment" for the reason just set forth. Accord-ingly, I would dismiss this complaint allegation inits entirety.2.The majority adopts the judge's finding thatthe Respondent violated Section 8(a)(1) by main-taining in its pre-1980 edition of the employeehandbook the closing statement admonishing em-ployees to "remember to stay out of problems, theonly paper to sign is your pay receipt." The judgefound that this was a coercive discouragementfrom signing authorization cards since the state-ment appeared in the section of the handbookwhich also stated that one company "benefit" wasprotection from "being exploited" or taken advan-tage of by "outsiders" who Most frequently were S. E. NICHOLS, INC.563"Union Organizers." My colleagues have adoptedthis finding relying at least in part on the judge'sanalysis of the handbook. As my colleagues ac-knowledge, however, the judge does not mentionthat the handbook also clearly states in this section,"So, if the union organizers call on you and youwant the union, you should sign the card." Thus,even with the pay receipt statement, the handbookis thus not so unbalanced in its presentation as toconstitute any interference, coercion, or restraintwith respect to the employees' Section 7 rights. Iwould therefore dismiss this complaint allegation.3.The judge finds, and my colleagues agree, thatthe Respondent further violated Section 8(a)(1) by"soliciting" employees to withdraw authorizationcards that they may have submitted to the Union.Korcz told several employees that if they hadsigned cards they were entitled to recall or with-draw them Employee testimony supports his claimthat at no time did he either directly or indirectlyask them to do so and the judge concedes that infact no "solicitation" took place. The handbook, towhich Korcz referred in his conversations withemployees, merely advises employees that if theychange their minds after signing a card they havethe right to do so. In my view, both the handbookand the oral statements of Korcz were simply in-formational in nature, correct as a matter of law,and devoid of any threat or promise of benefit andthus protected under Section 8(c). Because I see norealistic possibility that employee coercion couldhave resulted from Korcz' volunteered comments,I would dismiss this complaint allegation.4.Two weeks before the election in June 1980,the Respondent's president, Manfred Brecker, an-nounced that the Herkimer store employees wouldreceive a $2000 "shrinkage bonus" to be dividedamong employees and supervisors. The judgefound, and my colleagues agree, that the Respond-ent violated Section 8(a)(1) of the Act by timingthis benefit announcement unlawfully to influencethe election. I disagree. The undisputed testimonyof ID is tr lc t Manager Henry Korcz shows that theRespondent's policy was to grant such bonuses toany store in its chain that improved its record withrespect to losses from theft or improper handling.Two other stores in the same geographical area asthe Herkimer store had recently earned and re-ceived this bonus. The General Counsel has neitheralleged nor presented evidence that the bonus asannounced was either not earned or not in accord-ance with the Respondent's normal business prac-tice. Thus, because the shrinkage bonus was a ben-efit that the Respondent could lawfully grant, itcannot be an unfair labor practice to announce it.Cardivan Co., 271 NLRB 563 (1984).5.During the Regional Office's investigation ofthe charges in Case 3-CA-9304, Korcz told em-ployees that Board agents would be visiting thestore and might want to interview them. Korcz tes-tified that he further told employees that if theyneeded help during the interviews they could seethe Respondent's attorney. Relying primarily onFlorida Steel Corp., 233 NLRB 491 (1977), enf.denied 587 F.2d 735 (5th Cir. 1979), and GarryMfg. Co., 242 NLRB 539 (1979), enf. denied in rel-evant part 630 F.2d 934 (3d Cir. 1980), the judgefound, and my colleagues agree, that the Respond-ent violated Section 8(a)(1) of the Act by offeringemployees the assistance of its attorney duringinterviews with Board agents. For the reasons setforth below, I am persuaded by the reasoning ofthe United States Court of Appeals for the Fifthand Third Circuits, respectively, in denying en-forcement in Florida Steel and Garry Mfg.' Ac-cordingly, I would overrule the Board's decisionsin those cases and dismiss the 8(a)(1) allegation asto Korcz' offer to provide legal assistance to theRespondent's employees.In Florida Steel the company distributed a letterduring the Board's investigation of the unfair laborpractice charges advising employees that they hada right to consult with counsel before talking to theBoard agent and that the company would recom-mend an attorney to any employee who so desired.The Fifth Circuit held, contrary to the Board, thatthe letter was protected under Section 8(c) of theAct in that it was not coercive and contained nothreat of reprisal. Further, the letter neither re-quired nor compelled any employees to report toor consult with the company regarding the obtain-ing of counsel. The letter made it clear that anyaction employees took with respect to obtainingcounsel or talking to a Board agent was entirelyoptional with them. Finally, the letter offered as-sistance without regard to the positions employeestook with respect to the union or talking with theBoard agent.Because Korcz' statements to employees con-tained no threat of reprisal or promise of benefit,they too were protected under Section 8(c). Korczdemanded nothing of his employees, but merely of-fered the assistance of the Respondent's attorney toany employee who Wanted it without any inquiryinto their positions with respect to the Union's or-ganizing campaign. Accordingly, in the absence ofany coercive impact flowing from Korcz' offer, Iwould dismiss this 8(a)(1) allegation.1 The Board in Garry Mfg. relied on its decision in Florida Steel andthe Third Circuit in turn relied on the Fifth Circuit's reasoning in FloridaSteel in denying enforcement of the Board's Order. 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD6. I agree with my colleagues that despite theRespondent's history of unfair labor practices, thecorporatewide access and notice remedies orderedby the judge are inappropriately broad with respectto the violation, limited to its Herkimer store, spe-cifically found in this proceeding. I part companywith them, however, to the extent they order anyadditions to the conventional remedies for the8(a)(1), (3), and (4) violations herein (a broad cease-and-desist order, reinstatement of employees un-lawfully discharged, the making whole of employ-ees for losses caused by the Respondent's unlawfulconduct, and the normal notice posting).The majority agrees with the judge that the Re-spondent's prior history of violations at 5 of itsother 43 stores requires the imposition of extraordi-nary notice and access remedies, but limits the im-position of these remedies to the 8 stores super-vised by Korcz. This remedy is ordered with themajority's acknowledgement that the Board hasnot, in prior cases involving this Respondent, ex-tended the scope of the notice and access remedybeyond the individual store where the violationsoccurred. Unfortunately, my colleagues have of-fered no reason why such an extension is appropri-ate here.Unlike the pattern of misconduct in the J. P. Ste-vens cases, there is no evidence that the unfairlabor practices found in previous S. E. Nicholscases currently remain unremedied, and no evi-dence that corporate policy ever led to extensiveand detailed publicizing of its illegal activities atany one store to employees of any other store. Therecord contains neither allegation nor proof thatthe unlawful activities at the Herkimer store hereinaffected the employees at any of the Respondent'sother locations. Similarly, there is no evidence thatthe Union experienced access problems during therelevant timeframe. To compare this Employer'sunfortunate but limited history of unfair labor prac-tices to the widespread and pervasive practices en-gaged in by J. P. Stevens defies common sense.The judge, in making such a comparison and or-dering the same remedies as were ordered in J. P.Stevens & Co.,2 appears to have been unduly influ-enced by the Respondent's belief that the Boardwas not "neutral." While the Respondent's impres-sions of the Board are unfortunate, we cannotallow them to serve as a justification for punishingthe Respondent through punitive remedies that faroutreach the specific violations herein. Likewise,the Board should not allow the use of a respond-ent's history of unlawful conduct as a per se justifi-cation for punitive remedies that do not specifically2 244 NLRB 407 (1979).address the unfair labor practices found in a par-ticular case. The majority's imposition herein of ex-traordinary remedies in all the stores in Korcz' di-vision represents just such a practice. Because inmy view the record here does not support a find-ing that even divisionwide remedies are necessaryto offset the coercive effects caused by the Re-spondent's conduct at issue in this proceeding, Iwould require only the conventional remedies de-tailed in the Order.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten you with loss of employ-ment, reduction in benefits, or increased work as-signments if you choose to be represented by aunion.WE WILL NOT solicit your grievances or com-plaints and promise to adjust them in order, tointerfere with your union activities.WE WILL NOT promise any wage increase,bonus, or other benefits in order to discourage youfrom seeking union representation.WE WILL NOT solicit you to withdraw or retractauthorizations for union representation that youhave executed.WE WILL NOT direct you or coercively adviseyou not to sign union authorization cards or anypapers other than pay receipts.WE WILL NOT tell you that we will learn theidentity of any of you who sign a union authoriza-tion card.WE WILL NOT tell you that discriminatorily dis-charged employees will not be reinstated or thatany such employees who are reinstated will notremain in our employ. S. E. NICHOLS, INC.565WE WILL NOT tell you that an employee was dis-charged for engaging in protected concerted activi-ties.WE WILL NOT restrict your right to solicit or todistribute written or printed material on behalf ofany labor organization without clearly telling youwhen you may lawfully engage in such activities.WE WILL NOT impose any greater restriction onthe solicitation or distribution or receipt of writtenor printed material on behalf of a union than is im-posed on all other forms of solicitation or distribu-tion and receipt of material.WE WILL NOT withhold wage increases from anyof you because you have testified in a Board pro-ceeding or because you support a labor organiza-tion.WE WILL NOT indicate to you that we approveof or will repeat any type of conduct by which theBoard has determined that we have previously vio-lated the National Labor Relations Act.WE WILL NOT ask or solicit any of you to reportto or inform us of the union or other protectedconcerted activity of other employees.WE WILL NOT offer to you the assistance of ourattorney in connection with Board investigations orproceedings.WE WILL NOT discriminate against you becauseyou have engaged in union or protected concertedactivities or because you have testified in NationalLabor Relations Board hearings or have beennamed in any charge or complaint before theBoard, or to discourage membership in or supportof any labor organization. Specifically, WE WILLNOT discriminate against any of you by dischargingyou; reprimanding, warning, or disciplining you,withholding wage increases from you; subjectingyou to increased supervision; subjecting you to rid-icule or embarrassment; or in any other manner.WE WILL offer Dorothy C. Reinhardt, DouglasVincent, Denise Styles, and Kristin Bur1de immedi-ate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed and WE WILL pay each of these four em-ployees for any earnings and other benefits theylost as a result of our discrimination against them,kss any net interim earnings, plus interest.WE WILL give Margaret Goldsmith a wage in-crease and pay her, with interest, for any loss shesuffered as a result of our having previously with-held a wage increase from her.WE mail. notify Fred Pumilio and June Klima-cek that we have removed from our files any refer-ences to the written warnings given them on 26March and 7 April 1980, respectively. WE WILLnotify Dorothy Reinhardt, Douglas Vincent,Denise Styles, and Kristin Burkle that we have re-moved from our files any references to their dis-charges. WE WILL also notify all these employeesthat their discipline will not be used against themin any way.WE WILL rescind and withdraw from our em-ployees' handbook the rules concerning employees'solicitation and distribution of literature.WE WILL withdraw our employee handbookfrom distribution and circulation until such time asthe portions referred to above have been physicallydeleted.WE WILL, for 2 years, give all our supervisors atour Herkimer, Marcy, and New Hartford, NewYork stores copies of this notice and instruct themto comply with its provisions.WE WILL grant to any union access to our bulle-tin boards, list of the names and addresses of ouremployees and, as ordered, speaking opportunitiesat any store at which the requesting union is at-tempting to organize our employees.WE WILL send to all our employees copies ofthis notice, with an explanatory letter; and WEWILL read this notice to all our employees.S. E. NICHOLS, INC.APPENDIX BDear Nichols Employees:Pursuant to an order of the National Labor Rela-tions Board, this letter and enclosed notice arebeing sent to assure you that your rights as em-ployees under the National Labor Relations Actwill be honored and protected.The National Labor Relations Board has foundthat, since 1965, we have violated the rights of ouremployees in the course of union organizing cam-paigns in our stores in Dover, Delaware; Shilling-ton, Pennsylvania; New Philadelphia, Ohio; andElmira and Marcy (Utica), New York. When thesedecisions by the National Labor Relations Boardhave been appealed, the United States circuitcourts of appeals have affirmed them. We havealso been held in contempt of court for violatingsuch orders at our New Philadelphia, Ohio, andShillington, Pennsylvania stores. In addition to thecases referred to above, on our settlement agree-ments, orders have been issued against us for ourconduct in connection with a union campaign atour store in Matawan, New Jersey. Most recentlyit has been held that we violated the NationalLabor Relations Act in a union organizational cam-paign at our store in Herkimer, New York.The Board has held that, in large part, our cam-paigns have followed much the same general pat- 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtern in all union organizational campaigns. Thatpattern, as reflected in the enclosed notice, in-cludes, among other things, discharge of employeeswho attempt to unionize; discrimination in variousways against employees who support a union orwho cooperate with the National Labor RelationsBoard in investigating and prosecuting casesagainst us; threats of detriment to employees whochoose to be represented by a union; promises ofbenefits to discourage employees from choosingunion representation; restriction of employees' legalrights to solicit for and distribute literature onbehalf of unions.In the situation that occurred at Herkimer, it hasbeen found that we have interfered with investiga-tions by the National Labor Relations Board andthat we have improperly led our employees to be-lieve that the Board is interested in supportingunions but is unable and unwilling to protect therights of employees under the Act. We disavowany such statements and implications. The Board isopen to all persons who believe that any violationof the National Labor Relations Act has been com-mitted and the Board is required to protect therights of all persons under the Act.We may, of course, exercise our right to freespeech concerning union matters. However, weassure you that we will make every possible andsincere attempt to keep our conduct within properbounds. We want you to know that you are entire-ly free to consult the National Labor RelationsBoard if at any time you believe we may have vio-lated your rights under the National Labor Rela-tions Act. We will not unlawfully inquire about orotherwise interfere with any contacts, direct or in-direct, you may have with the Board.Very truly yours,Manfred Brecker, PresidentThomas .1. Sheridan, Esq. and Alfred M Norek, Esq., forthe General Counsel.Leonard W. Wagman, Esq., Stephen M. Rathkopf; Esq.,and Robert S. Goodman, Esq. (Golenbock & Barell), ofNew York, New York, for the Respondent.Harold Cohen, Esq., of Rochester, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge. Pur-suant to a charge filed by Retail Store Employees UnionLocal 345, United Food and Commercial Workers Inter-national Union, AFL-CIO,' on September 7, 1979,2 acomplaint was issued against S. E. Nichols, Inc. (theCompany or Respondent) on October 10 (amended onMarch 5), alleging that, at its store in Herkimer, NewYork, Respondent has maintained an unlawful rule pro-hibiting employees' accepting literature on companyproperty; in September, during a union organizing cam-paign, Respondent committed numerous acts of miscon-duct in violation of Section 8(a)(1) of the Act;2 and onSeptember 3 and 4 Respondent discharged employeesDouglas Vincent, Dorothy Reinhardt, Denise Styles, andKristin Burkle in contravention of Section 8(a)(3) and (1),of the Act. Pursuant to due notice, a trial on the com-plaint was held before me in Utica, New York, onMarch 17, 18, and 19. Thereafter, briefs were filed onbehalf of the General Counsel and Respondent.On April 2, Local 1 (the Union; see fn. 1) filed an ad-ditional charge against Respondent, pursuant to which acomplaint was issued on May 8 (and amended on June11 and September 3),4 alleging that on various occasionsbetween March 7 and June 6 Respondent engaged in nu-merous acts violative of Section 8(a)(1) and (3) of theAct at its store in Herkimer, New York. On May 12, theGeneral Counsel moved to reopen the hearing in Case 3-CA-9304 and to consolidate that case with the secondcomplaint (Case 3-CA-9714) for further hearing. TheRegional Director also petitioned the United States Dis-trict Court for the Northern District of New York for aninjunction against Respondent under Section 10(j) of theAct (No. 80-CV-467).On June 18, an election was held pursuant to theUnion's petition filed on September 7. The Union lostthe election and no objections were filed.On July 3, 1980, I granted the General Counsel'smotion to reopen the record and consolidate the twocomplaints and scheduled a hearing for September 15,1980, On July 8, 1980, at the conclusion of a 4-day trial,District Court Judge Neal P. McCurn denied an injunc-tion. The General Counsel's appeal from JudgeMcCurn's decision is pending in the Court of Appealsfor the Second Circuit.At the hearing convened before me in Utica, NewYork, on September 15, 1980, I granted the request ofcounsel for all parties that I accept the transcript of thedistrict court trial in lieu of direct evidence. The recordbefore me, consisting of the district court record supple-The charge in Case 3-CA-9304 was filed by Retail Store Employees'Union Local 345, United Food and Commercial Workers InternationalUnion, AFL-CIO However, union organizer Mark Alexander testified,without contradiction, that Local 345 was merged with Local 1 of theInternational in November 1979. Although the representation petitionwas filed by Local 345, the election was held and the certification wasissued with Local 1 named as the petitioning labor organization. Accord-ingly, although no motion has been filed, I have corrected the caption ofthe consolidated proceeding to show that Local 1 is now the ChargingParty in both cases.2 Unless otherwise specified, all dates are in the period August 1979through June 1980.'National Labor Relations Act, 29 U.S.0 •-151 et seq.4 Three amendments were made on September 3. The second amend-ment was withdrawn at the hearing on September 15 The third amend-ment merely requests detailed remedial provisions in any order to beissued against Respondent S. E. NICHOLS, INC.567mented by stipulations and arguments of counsel, wasclosed as of September 25, 1980. Supplementary posttrialbriefs have been filed by the General Counsel and Re-spondentOn the entire record,5 careful observation of the wit-nesses who testified before me, and consideration of thebriefs of the General Counsel and Respondent, I makethe followingFINDINGS OF FACTI. PRELIMINARY FINDINGSRespondent, a New York corporation with its princi-pal office and place of business in New York, New York,maintains several stores in New York State and in otherStates, including a store in Herkimer, New York, whereit is engaged in the retail sale and distribution of variousproducts. In the course of its business operations at theHerkimer store, Respondent annually sells and distributesproducts valued in excess of $500,000 and receives goodsvalued in excess of $50,000 directly from points outsidethe State of New York. Respondent is now, and was atall times material, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.Local 1, United Food and Commercial Workers Inter-national Union, AFL-CIO (including Local 345; see fn.1) is, and was at all times material, a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. 8(a)(3) Discharges1. The General Counsel's casea. The evidenceRespondent operates some 42 discount departmentstores in upper New York State, Pennsylvania, and Dela-ware. The present case involves the store in Herkimer,New York.On Friday, August 17, apparently without any priorindication, Henry Korcz, Respondent's district supervi-sor, announced at a meeting of the approximately 70 em-ployees that Lyle Genung had been discharged as storemanager, a position he had apparently held for manyyears. Genung apparently had been well liked by thestore's employees, many of whom were shocked andupset by his summary dismissal. At least some of the em-ployees immediately became concerned that the suddendischarge of a long-term store manager meant that nocompany employees had reasonably reliable job security.Alleged discriminatee Dorothy C. Reinhardt, who hadworked in the Herkimer store for 11 years, was so upsetby the announcement of Genung's discharge that she leftthe employee meeting before its conclusion. Thatevening she and alleged disciiminatee Douglas Vincent,who had been employed by Respondent for about 5-3/4months, discussed the Genung discharge and agreed that6 The General Counsel's unopposed motion to con ect the transcript inCase 3-CA-9304 is granted in certain respects.it would be wise to consider getting a union for protec-tion of the employees. Reinhardt testified that the nextday her immediate supervisor, Peter Bifora, manager ofthe store's home center, told her that he might also befired.6 Thereupon, Reinhardt spoke to another employeein the home center about the advisability of unionizing.The next day Reinhardt started a scheduled 1-week va-cation.On Monday, August 20, Robert Hathom, who untilthen had been assistant manager of Respondent's store inNew Philadelphia, Ohio, arrived at the Herkimer store toreplace Genung. No employee meeting was called to in-troduce Hathorn, but apparently he was introduced tosome individual employees as they reported to work.Several employees soon expressed displeasure that Hath-orn had almost immediately begun to give orders andcall employees to the office without even having beenproperly introduced.On Wednesday, August 22, Reinhardt, on her own ini-tiative, interrupted her vacation and worked at the storeall day without compensation. She heard some employeecomplaints about Hathom. She also observed Hathomtreat employees in what she considered an impropermanner, causing one employee to cry. Reinhardt thenspoke about the matter to I3ifora and to Linda Abrarnc-zyk, a district supervisor, under Korcz. Thereafter,Abramczyk introduced Hathorn to Reinhardt. Hathornapparently was very cordial and told Reinhardt that hehad heard that she was a good worker. When she spokeof her desire to become an assistant manager, he said thatvacancies often occurred and that all she needed to dowas keep up her good work.7 Later that day Reinhardtindicated to Abramczyk that perhaps Reinhardt hadjudged Hathom too hastily.Korcz remained at the store with Hathorn on August20 through 24. For that week, the work schedules desig-nated by Genung were left undisturbed. Korcz spent thenext week visiting stores in Ohio, but apparently spokewith Hathom on the telephone on occasion.During her vacation, Reinhardt spoke to Nick Gian-none, an organizer for the Union, but no defmite planswere made for a future contact.On August 31, alleged discriminatees Denise Stylesand Kristin Burkle, security employees, had lunch with afellow employee and Alvin Madison, an assistant manag-er trainee, admittedly a supervisor. Styles and Burkle tes-tified that they spoke about the possibility of unionizationand asked Madison if he would sign a union card or peti-tion if it were available. According to Styles, Madisonsaid he would sign. Madison testified that he had said hedid not know whether he would sign. He also testifiedthat Styles and Burkle spoke about a possible walkout. Icredit Styles' denial that they mentioned a walkout be-cause the evidence as a whole shows that considerationof a walkout did not arise until after lunch.On returning to the store after lunch on August 31,Styles and Burkle saw a new work schedule posted,under which their hours were to be increased from 38 to6 Bifora did not deny this testimony by Reinhardt.7 There is no contention that Hathorn promised a promotion. 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD40 per week, but they were to work 6 days a weekrather than the 5 days they had been working. They im-mediately went to see Hathorn, who spoke to them indi-vidually. He said they would have to observe the newschedule for 3 weeks, after which he would decidewhether to make it permanent. Burkle testified that shealso inquired about her 6-month wage increase and wastold that she would receive it "in a couple of weeks."Styles and Burkle thereupon agreed to try to arrangean employee walkout at noon the next day. Styles, whowas then running a cash register in place of an absentee,spoke to 12 to 15 employees, mainly on the store inter-com telephone. Burkle also spoke about the matter withseveral employees at her security post. Around 10 em-ployees agreed to join a walkout.Reinhardt soon learned of the proposed walkout andinformed Bifora, her supervisor. He told her to dissuadethe employees from such action and she agreed to do so.Bifora testified that he had confidence in Reinhardt'sability to forestall the walkout and therefore did notinform his superiors of the plan. Madison testified thatduring that afternoon he overheard Reinhardt say that"Whey should get a union started." Madison denied thathe informed his superiors of this occurrence.Reinhardt advised the employees against walking out,warning that it might end their employment and removeany possibility of unionization. Styles and Burkle werewilling to drop the planned walkout if Reinhardt actuallygot in touch with a representative and initiated organiza-tional activity rather than simply continuing to talk aboutit.Alleged discriminatee Vincent, who was not scheduledto work on Friday, August 31, visited the store thatafternoon to pick up his pay stubs. At that time Rein-hardt informed him of the planned walkout and request-ed that he make immediate contact with a union repre-sentative. That evening, after Reinhardt finished work,she and Vincent met with union organizers Mark Alex-ander and Giannone, from whom they received blank au-thorization cards. Reinhardt and Vincent then returnedto the store, where they had some cards signed and gaveblank cards to Styles, who also obtained four signaturesthat evening.On Saturday, September 1, Styles spoke to employees,informing them of the incipient union organization andcalling off the planned walkout. Styles testified thatwhen she asked Madison to sign a card, he asked whereshe got the cards, and she replied that Reinhardt andVincent had obtained them. According to Styles, Madi-son said that, having discussed the matter with the wife,he would not sign a card until he had spoken withKorcz. Madison denied having had that conversation.However, I credit Styles. This credibility resolution isbased on two main factors. First, Madison's testimonywas generally unreliable. For example, he first testifiedthat at lunch on August 31 there was no union talk, buthe later conceded that he was asked if he would sign aunion petition. Second, Madison testified that he wasthere in the midst of his own "dispute" with Respondentand did not know whether his own job would continue.It is understandable that he would not sign a union cardbefore settling his own job problem. His supervisory jobwas assured in a meeting with Korcz the next day. It isreasonable to assume that in that meeting Madison wouldimpart his knowledge of employee activities to Korcz.On Friday, Saturday, and Sunday, Reinhardt, Styles,and Vincent obtained about 27 signed cards (includingtheir own), many of them in or near the store. Vincentdelivered those cards to the Union on Sunday. Reinhardthad at least one card signed on Monday. The totalnumber of cards introduced into evidence was 29. In ad-dition to obtaining cards, the four alleged discriminateesspoke about the Union to several employees at work.Reinhardt testified that, after work on Saturday, herhusband informed her that Assistant Manager AlanLevy, a supervisor, had said that Korcz knew of the "bigtrouble" in the store and would be there on Sunday.Levy did not testify. As the General Counsel notes, pro-bative value may be given to hearsay that is admittedwithout objection. O'Malley Lumber Co., 234 NLRB1171, 1175 (1978); NLRB v. Operating Engineers Local 12(Ledford Bros.), 413 F.2d 705 (9th Cir. 1969). The predic-tion attributed to Levy proved accurate; although Korczhad been at the store for only a very short time on Sat-urday, he was there apparently all day Sunday andMonday, which was Labor Day. Hathorn had left townon Friday afternoon and did not return to the store untilTuesday morning.Reinhardt and employee Fred Pumilio testified that onSaturday evening, September 1, Assistant Manager JamesR. Worden, a supervisor, spent an unusual amount oftime in the home center where Reinhardt and Vincentworked. Vincent testified that Worden also made fre-quent visits, for no apparent reason, to the stockroomwhile Vincent was working there. Warden maintainedthat he did not recall being in the home center except ashe passed through en route to the automotive depart-ment, which he also manages, but then he added that hehad been in the home center checking on lumber for hispersonal use. I credit the employee testimony.In midafternoon of Labor Day, September 3, Rein-hardt was called to the office where she was summarilydischarged by Korcz. That evening, toward the end ofhis shift, Vincent was called to the office where he, too,was summarily discharged by Korcz.After receiving executed union, cards from Vincent onSunday, the Union sent Respondent a mailgram onMonday, claiming majority representation and requestinga card check. Hathorn received the mailgram apparentlyon his return to work on September 4. That morningKorcz initiated a series of employee meetings Later thatday, Burkle and Styles were called into the office, sepa-rately, and summarily discharged by Hathorn.In each of the four discharges, the employee's finalcheck had already been prepared. None of the four wasgiven any advance notice; nor was any of them givenany opportunity to discuss the matter.b. Discussion and conclusionsThe evidence establishes that by Sunday, September 2,at the very latest, Korcz knew of the union activities atthe store. Indeed, Korcz testified that on Sunday he hadbeen informed by Assistant Manager Levy that there S. E. NICHOLS, INC.569were union activities at the store.8 And, as noted previ-ously, Madison, who knew that Reinhardt and Vincenthad obtained union cards and that Styles and Burkle haddistributed them, settled his own problems with Korczon Sunday.8 Additionally, all four alleged discriminateesengaged in union activities at the store. Although thestore might not strictly qualify as a "small plant," it wasoperated in such a manner that the union activitieswould normally come to the attention of the employeesand supervisory personnel. See, e.g., U.S. Soil Condition-ing Co. V. NLRB, 606 F.2d 940,948 (10th Cir. 1979).It is significant that Korcz summarily discharged Rein-hardt and Vincent on Labor Day while Hathorn was outof town for the holiday weekend. There was no evidenceof any urgency that might explain Korcz' taking suchdrastic action without consulting Hathorn, whose re-sponsibility it was to keep the store staffed and operatingproperly.Hathorn's discharge of Styles and Burkle is even moreinexplicable on any legitimate grounds. He fired themthe day he returned from his weekend vacation and thereis no suggestion that he contemplated any such actionbefore he left on Friday afternoon. Although he testifiedto the great importance he placed on trained securitypersonnel, he gave no thought to replacements for Stylesand Burlde for at least a week after their discharge.Since the discharges here in issue came so rapidly onthe initiation of concerted and union organizational ac-tivities, there can be no substantial evidence of antiunionanimus previously displayed at the Herkimer store. How-ever, Korcz began his antiunion campaign immediately,calling employee meetings the morning of September 4between the discharges of Reinhardt and Vincent andthose of Burkle and Styles. As discussed below, the cam-paign was vigorous and included several violations ofSection 8(a)(1).Additionally, Respondent's longstanding antiunionanimus is documented in numerous cases involving otherstores. I take official notice of such prior reported casesas follows: S. E. Nichols Marcy Corp., 229 NLRB 75(1977), enfd. by consent judgment (Dover, No. 77-4154(2d Cir. 1977)); S. E Nichols Co., 156 NLRB 1201(1966), enfd. in relevant part" 380 F.2d 438 (2d Cir.1967); idem., 159 NLRB 1071 (1966), enfd. 374 F.2d 115(3d Cir. 1967); idem., 165 NLRB 924 (1967); idem., 167NLRB 832 (1967) and 179 NLRB 249 (1969), enfd. 414Fad 561 (3d Cir. 1969) and 73 LRRM 2816 (3d Cir.1070) cert. denied 397 U.S. 916 (1970) and 400 U.S. 831(1970); S. E. Nichols of Ohio, Inc., 195 NLRB 939 (1972),mkt 472 Fad 1228 (6th Cir. 1972); S. E. Nichols Shill-8 The testimony was in essential conflict with Korcz' pretrial affidavit,in which he said that he first learned on September 4 or 5 when Hathorntelephoned about receipt of the Union's telegram Korcz explained thediscrepancy by saying that on Sunday Levy merely mentioned generalunion activities without naming any union.9 Bifora also knew of the union activities However, it is possible that,as he testified, he did not pass his information on to Hathorn or Korczbecause 13ifora appears to have been sympathetic with the employees andmay well have thought he had done enough by getting Reinhardt to pre-vent the-proposed walkout• In the first Dover case the court affirmed the Board's finduigs of nu-merous violations of Sec. 8(a)(1) during a union campaign, but declinedto enforce an 8(a)(5) bargaining order on the ground that the union's ma-jority status had not been establishedington Corp., 195 NLRB 189 (1972), enfd. 475 F.2d 1395(3d Cir. 1973), cert. denied 414 U.S. 860 (1973). Re-spondent was later held in civil contempt of the SixthCircuit's judgment in the Ohio case. NLRB v. S. E. Nich-ols of Ohio, Inc., 100 LRRM 2840 (N.D. Ohio 1978), affd.592 F.2d 326 (6th Cir. 1979)."-There is nothing in the present record to suggest thatRespondent's view of unionism was changed an iota.Indeed, Korcz was found to have committed numerousunfair labor practices in the Marcy case, and in the dis-trict court trial of the 10(j) injunction proceeding con-cerning the Herkimer store he testified that Respondentwas "using the same tactics" in Herkimer as it had inMarcy and he expressed his approval of those tactics.With Respondent's antiunion animus and knowledge ofthe employees' union activities so clearly shown, theGeneral Counsel has obviously established a strongprima facie case of unlawful discharges. The abrupt andunheralded discharge of all four union activists within 3or 4 days after they initiated the organizing campaign ismost persuasive evidence of Respondent's unlawful moti-vation. See, e.g., NLRB v. Elias Bros. Big Boy, 325 F.2d360 (6th Cir. 1963); NLRB v. Tru-Line Metal ProductsCo., 324 F.2d 614, 615-616 (6th Cir. 1963), cert. denied377 U.S. 906 (1964).2. Respondent's defensea. General mattersTo rebut the General Counsel's strong prima facieshowing, Respondent sought to establish that all four al-leged discriminatees were discharged for poor perform-ance. Before analysis of each individual case, a few mat-ters common to all should be noted.Employee Margaret Goldsmith testified that on Sep-tember 3, shortly after Reinhardt's discharge, she askedMadison if Reinhardt had been fired for union activitiesand Madison replied that "he couldn't say," but addedthat "there would be more to go; it wasn't the end."Madison's apparent denial of this testimony was, at best,equivocal, and I credit Goldsmith. In context, Madison'sstatement could have meant nothing other than thatother discharges for union activities would follow. Re-spondent argues that Madison had no way of knowingmanagement's plans. However, as previously noted,Madison had been assured of his own supervisory posi-tion in a meeting with Korcz on the day before Rein-hardt's discharge. Madison thus presumably spoke withknowledge of management's thinking and plans.Goldsmith also testified that in employee meetingsKorcZ said that the alleged discriminatees "had beenfired for not doing their jobs and not cooperating withmanagement" and "were passing out cards and he didn'twant them harassing people in the store while they wereworking." Employee Linda Sheppard testified that in" The General Counsel also cites the following unreported cases:NLRB v. S. E Nichols Shillington Corp., Civil Action No. 75-1751 (3dCir. 1975) (held in contempt), DeProspero v. S. E. Nichols Marcy Corp.No 76 CV 45 (N.D.N Y. 1976) (10(j) injunction granted); Eisenberg v. S.E. Nichols, Inc., Civil Action No 78-2613 (D.NJ 1979) (10(j) injunctiongranted). 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDone employee meeting Korcz said that Styles had har-assed employees and had threatened some in the lounge.According to Sheppard, Korcz defined harassment as"[t]rying to get people to sign union cards." Korcz didnot specifically deny having informed employees that thedischarges were, in part at least, related to the discrimin-atees' having "harassed" employees to support theUnion. However, because Korcz and Hathorn deniedhaving known of the individuals' union activities, Re-spondent cannot maintain that any such "harassment" ledto their discharge. And they presented no evidence of"harassment" by the dischargees. Additionally, because,as discussed below, Respondent did not have in effectany lawful rule restricting employee solicitation or distri-bution, and discriminately applied what rule it had, thedischarges would clearly have violated the Act if theyhad been based on claimed violation of a rule against so-licitation.b. Dorothy C. ReinhardtReinhardt had been employed at the Herkimer storesome 11 years. The record leaves no doubt that she wasan exemplary, conscientious employee. She frequentlyand voluntarily worked substantial hours "off theclock"•coming to work before scheduled, leaving laterthan her scheduled departure, cutting her luncheon breakfrom 1 hour to as little as 15 minutes, etc. Reinhardt tes-tified that she chatted with Korcz on August 17 when hevisited the store to announce Genung's discharge. Ac-cording to Reinhardt, Korcz said to her, "I haven't toldyou but I've told several other people, you're a verygood worker, and keep up the good work and some dayyou will be an assistant manager," a position which shewas seeking. Although Korcz denied having spoken toReinhardt on August 17,12 I credit Reinhardt. She wasforthright throughout and displayed a clear and precisememory. On the other hand, Korcz' testimony wasvague and usually lacking in details. Additionally, insome instances his testimony was inconsistent with hispretrial affidavit and with testimony of Hathorn.There is no question that Reinhardt was well regard-ed. Bifora, her immediate supervisor, testified that shewas a very good employee. She admittedly earned highincentive commissions. Abramczyk also apparentlythought well of her. And Genung obviously had thoughthighly of her work.Korcz testified that on August 17 and 18 he observedthat Reinhardt's "paint department was not like it shouldbe." Despite the claimed deficiencies, Korcz said nothingto Reinhardt. There is no evidence that Hathom ob-served or commented on any supposed deficiencies inReinhardt's paint department on August 22 when he mether.Respondent apparently maintains that the deficiency inReinhardt's performance was reflected most strikingly inthe presence of unopened cases of merchandise on thefloor and/or in the aisles of her work area. A large por-tion of the merchandise she was in charge of is pur-la it would appear strange for Korcz not to speak with Reinhardt if, ashe also testified, he noticed blatantly unsatisfactory conditions in her de-partment at the time.chased from F. R. Schreiber Company. The generalpractice is that a Schreiber salesman comes to the storeon a Wednesday to take orders and the merchandise isthen delivered on the next Wednesday. It was onWednesday, August 22, that Reinhardt worked duringher vacation so she could give the Schreiber order. Al-though delivery was due the next Wednesday, it did notarrive until the afternoon of Friday, August 31. It con-sisted of some 183 to 189 cartons in two shipments. Rein-hardt immediately set about emptying the cartons andpacking the merchandise on the counters, but was unableto complete the job by her scheduled departure at 6p.m." She had removed all the cartons from the floor ofthe department by the time she left work on Saturday,September 1.At the hearing on Reinhardt's unemployment compen-sation claim,14 Hathom testified that it had taken Rein-hardt from Wednesday to Friday or Saturday15 to takecare of the Schreiber order, during which time therewere cartons on the floor. When, in the trial in thepresent case, Respondent's records clearly establishedthat the order had not arrived until Friday, Hathorn tes-tified as follows concerning his prior testimony at the un-employment compensation hearing:I had felt at that time that Schreiber had come inon Wednesday. There was a previous shipment thatcame in the week before, it was also a Schreibershipment. Whether it was eight or five" or what-ever departments they were, I'm not sure, but I doknow that I saw merchandise on the floor and I hadassumed it was the Schreiber shipment from theprior week.But Hathom could not have assumed that any packageson the floor were from "last week's" Schreiber shipment,because such shipments were received only on alterna-tive weeks. He did not mention any cartons on the floorbefore Wednesday, August 29. Additionally, accordingto his own testimony, he accused Reinhardt of "miscon-duct" without even ascertaining in which department ordepartments he claimed to have seen cartons on thefloor. Hathorn conceded that he made no attempt tohave Reinhardt reinstated when he learned of his"error." It is thus clear that Hathorn was fabricating sup-port for Reinhardt's discharge by Korcz.In its brief, Respondent says that Korcz "noticed ontwo occasions as he walked through the paint depart-ment that Reinhardt was not there and that it was neces-sary to page someone to come to the department." Thereference apparently is to Korcz' testimony that he was13 She credibly testified that she had intended to stay on to finish thejob that evening, but left to accompany Vincent to meet with the unionbusmess agents because Styles had to work.14 All four alleged discrmunatees applied for unemployment compen-sation and their claims were originally denied on Respondent's contentionthat the employees had been fired for misconduct. However, after a hear-ing on review, an administrative law judge reversed, finding no employeemisconduct and granting the clams. At the original trial in the presentcase, Respondent's counsel stated that an appeal from the grants of unem-ployment compensation was pending.15 Hathorn left on the Friday afternoon to spend the weekend in Ohio.16 Reinhardt's department was No. 8. S. E. NICHOLS, INC.571at the store on Saturday and Sunday, September 1 and 2,but "didn't see [Reinhardt] in her department." Inanswer to a subsequent question, Korcz conceded thaton one of those days Reinhardt was not scheduled towork.In testifying, and in a pretrial affidavit, Korcz indicat-ed that he had not discussed Reinhardt's deficiencieswith Hathorn before the discharge. Hathorn, however,testified that on August 29, 30, or 31, during his secondweek at the store, he had telephonically complained toKorcz about Reinhardt's work. In any event, it is undis-puted that Korcz summarily discharged Reinhardt onLabor Day without consulting either Bifora, her immedi-ate supervisor, or Store Manager Hathorn, who was dueback at the store the next day. When she was called intothe office on September 3, her final check had alreadybeen prepared and Korcz initially simply announced herdischarge. He apparently stated a reason only after sheexpressed her incredulity. Concerning the reason, Korcztestified:I told her that I was terminating her employmentbecause she was not doing her job, I could not havetwo store managers running the store. I did nothave her cooperation with the present store manag-er because I felt that she was favored by the lastmanager and I was terminating her employment forthese reasons.There is no evidence of how she was attempting to "runthe store." As to the claim that she had been "favored"by Genung, Korcz testified that she "had excessivehours" under Genung, but then conceded that he did notcompare her timecards for the periods before and afterGenung's departure and that she had been scheduled for7 hours' overtime in the week ending September 1. Rein-hardt testified that Korcz terminated the discharge inter-view by saying that she was not working out well withthe new management and that, if she wanted to discuss itfurther, she could call Respondent's president or vicepresident in New York City for advice, which indicatesthat the discharge was directed at the corporate level.Respondent apparently recognizes the manifest anoma-ly of its summary discharge for poor job performance ofa long-term employee with an indisputably establishedrecord and reputation for superior performance and de-votion. To explain the claimed sudden deterioration inReinhardt's work, Respondent speculates that she hadbeen much favored by Genung and intentionally loweredthe quality of her work on his unceremonious discharge.There is no question that, as Reinhardt freely testified,she was shocked and distressed by Genung's sudden dis-charge. But several facts belie Respondent's speculationconcerning Reinhardt. Korcz testified that he observeddeficiencies in Reinhardt's paint department on August17, the very day he appeared unexpectedly at the storeto announce Genung's termination. And shortly afterGenung's discharge Reinhardt donated to Respondent afull day's work during her vacation, a fact hardly evi-dencing a vengeful attitude.Perhaps most significant to Respondent's speculativeargument concerning Reinhardt are the facts concerningher alleged vindictive motives. Respondent did establishthat Reinhardt had been given somewhat more paidovertime work than the average in the store. However,there is no evidence that other employees resented thisfact. On the contrary, the only pertinent evidence in therecord shows that the employees liked Genung and werepleased with his management of the store. Without anycontradiction, Reinhardt fully explained her relativelyhigh overtime work. She had previously worked underGenung in the office. In that period she had spent con-siderable time, including many overtime hours, planningand arranging for the installation of the home center. Onthe opening of the home center, she was transferred to itto operate its paint department. When Genung then triedother employees to assist in his office duties, he oftenfound them unsatisfactory and thus called on Reinhardt.Finally, after his arrival, Hathorn changed the workschedules of many employees, increasing the hours ofsome and decreasing those of others, but he left un-changed Reinhardt's 45-hour-a-week schedule.The evidence establishes beyond question that Rein-hardt was not discharged for poor performance. Indeed,there is no evidence of poor performance that couldeven provide a pretext for discharge for cause. Particu-larly in view of the roughly simultaneous discharge ofthe three other union activists and the nature of Re-spondent's subsequent antiunion campaign (discussedbelow), there can be no doubt that Reinhardt was dis-charged solely for her union activities."c. Douglas VincentVincent had started to work at the Herkimer store, inthe automotive department, around March 1979. In themiddle of August, at his own request, he transferred tothe camera department because he had experience inphotography, which he viewed as his future career. Nor-mally there are two employees covering the camera,record, and appliance departments in the evening. In ad-dition to running the camera department, which, unlikeother departments, is basically not self-service, he cov-ered the nearby record department and assisted in the ap-pliance department.As previously set forth, Vincent engaged in consider-able organizing activity at the store from Friday, August31, until near the end of his shift on September 3 whenhe was called to the office and discharged by Korcz. Ac-cording to Vincent, Korcz said that he had "been ob-serving" Vincent that night and a "few" earlier timesand Vincent did not "seem to be doing [his] job; [he]seem[ed] to be sitting around a great deal."8 As in thecase of Reinhardt, and the two employees fired the nextday, Vincent's final pay had already been prepared andwas given to him on the spot.17 In the district court trial, Klimacek testified that Brecker at onepoint accused Remhardt of fomenting the walkout planned for September2 The fact is that Reinhardt prevented the walkout.18 Vincent also testified that Korcz said, untruthfully, that there wereno other departments to which Vincent could be transferred. It wouldseem strange for Korcz to mention the possibility to transfer if he be-lieved that Vincent was a shirker 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKorcz testified that during the week of August 20through 24, Hathorn's first week at the store and possi-bly Vincent's first week in the camera department,Korcz observed that "Vincent was consistently sitting inhis department and then when he wasn't sitting there[Korcz] couldn't fmd him." Korcz added that he "feltthere was definitely no coverage in that department.""Vincent further testified that any time he had been pagedwhen away from the department he had been at or enroute to or from the office for a legitimate businessreason, such as delivering large-denomination currencyor getting change. Other evidence indicates that Vincentmay have stopped to talk to other employees en route.However, such conduct appears to have been common inthe store, and there was no rule against employees' con-versing.Vincent testified that on Sunday, September 2, Korczvisited the camera department and "took a look aroundat the records and so on." Korcz observed that no musicwas being played and said he wanted the record player"playing the entire time the store was opened." Accord-ing to Vincent, Korcz returned to the department thenext day and asked Vincent to "straighten up and dustand so on" and Vincent complied. Korcz later visitedagain and "started looking through [Vincent's] salesbookand just general records within the department." Thereis no evidence that Korcz found anything amiss in therecords. Vincent testified that "Mr. Korcz normally isnot in the store giving instructions, usually it's the man-ager."Hathorn testified that during his first 2 weeks at thestore, he once noticed Vincent "sitting [on] the backshowcase in the camera department." Vincent testifiedthat it was impossible to sit on the counter, but addedthat he had used a glass-doored cabinet "as a leaningpost." When in answer to Hathorn's inquiry Vincent saidhe had no work to do at that time, Hathorn suggestedthat Vincent assemble some bicycles. According to Vin-cent, a stockboy then delivered two small, unassembledbicycles, which Vincent assembled. Thereafter, Hathorncriticized Vincent for having worked too slowly andhaving assembled only two bicycles. Two l0-speed bicy-cles were then delivered to Vincent, who assembledthem.Hathorn also testified that once, during his first orsecond week in the store, he passed through the cameradepartment when "there were some customers at thecounter and Mr. Vincent wasn't anywhere to be found."Hathorn then added that this had happened a "couple"of times that he could recall. He later testified that hespoke to Vincent "[j]ust that one instance when I askedhim what he was doing on the showcase," which hap-pened "[s]ometime the first week I was there." But thenHathorn added that during his second week he spoke toVincent "when I saw him back in the sporting goods de-partment." However, in a pretrial affidavit, Hathorn hadsaid that "the only cautionary remark" he could recallhaving made to Vincent concerned the bicycle assembly.Korcz did not state what Vincent was sitting on and there is no evi-dence that there were any chairs m the department. See discussion ofHathorn's testimony belowKorcz testified that, at some unspecified time, he spokeabout Vincent to Assistant Manager Charles Turner,Vincent's superior. He gave no details. Turner did nottestify.Korcz testified that, during the week of August 27through 31, when he was visiting stores in Ohio, he re-ceived a telephone call from Hathorn, who reported"that he had a problem in the camera department, that[Hathorn] could not get the man [Vincent] to do any-thing; that he was always sitting down, and [Hathorn]felt he was not getting the fullest from [Vincent] and[Vincent] was not performing his job." However, in apretrial affidavit, Korcz had said that he had neverspoken to Hathom about any problems with Vincentbefore Hathom left on August 31 for the Labor Dayweekend. Yet, Hathorn testified that he believed he hadnever mentioned to Korcz any problems involving Vin-cent.Even without its internal inconsistencies, Respondent'sevidence is inadequate to establish that Vincent was dis-charged for cause. It is fair to infer that Vincent hadbeen a satisfactory employee because he had never previ-ously been reprimanded; on March 25 Hathorn thankedhim for having worked overtime to fill in for absent em-ployees; and, after only 5 months' employment, he wasgiven a transfer that he requested. Respondent does notoffer even a speculative reason why Vincent might havelessened his industry immediately on getting the job hewanted.Perhaps most significant is the fact that Korcz, a dis-trict supervisor, discharged Vincent around 9:30 p.m. onMonday, with Store Manager Hathorn due back at workthe next morning and Vincent presumably not scheduledto work before Tuesday evening. Thus, even if it hadbeen shown that Vincent's work was deficient, therecord would not support a fmding that his dischargewas dictated by such deficiency.But, finally, the record does not establish any conductby Vincent warranting discharge. In this connection, itbears repeating that Assistant Manager Turner, Vincent'simmediate supervisor, did not testify and was not quotedas having any dissatisfaction. It is undisputed that Vin-cent was never warned of any possible discipline, letalone the supreme penalty of discharge.Accordingly, I conclude that Respondent did notrebut the General Counsel's prima facie showing andthat Vincent was discharged for his union activities, inviolation of Section 8(0(3) and (1) of the Act.d. Denise Styles and Kristin BurkleStyles and Burkle were primarily security employees,although they were frequently assigned to other tasks.They worked the same hours, one of them stationed atthe security desk at the front of the store while the otherwas at the rear of the store." Their duties were tocheck packages brought into the store, to observe pack-ages taken out, and, with the assistance of closed-circuittelevision monitors, to watch for suspected shoplifting.The television cameras were located and operated in the20 They arranged between themselves to alternate posts. S. E. NICHOLS, INC.573front office, where there were also monitors used bymanagement and office personnel.Hathorn did not specifically testify as to when he de-cided to discharge these two employees. There is no evi-dence that he entertained any such action before he leftfor Ohio on Friday afternoon, August 31. He did testifythat on September 4 he "again observed packages in thestore, customers were bringing stuff into the store, thegirls were not at their posts, [he] couldn't fmd them any-where around the store and general security just wasn'tthere." He provided no specifics. And, so far as it ap-pears, he did not speak to either of the employees at thetime of his claimed observation and did not refer to anysuch specific incidents in the discharge interviews. Nei-ther employee had ever before been disciplined orwarned of possible discipline or discharge. Burkle testi-fied, without contradiction, that on Friday, August 31,Hathorn had assured her "that he and Mr. Korcz weregoing over files and that [she] was going to get [her]raise in a couple of weeks," an unqualified assurance thatwould be most unlikely if he was dissatisfied with herwork.Bur1de conceded that during Hathorn's first week atthe store, he spoke to her about her having permitted acustomer to enter the store carrying a Nichols' package.She replied that Genung, the former store manager, hadsaid that it was all right to permit such conduct as longas the package was stapled closed and the receipt wasreadily visible. Hathorn then instructed her not to do soin the future. That was the end of the matter. Burkle tes-tified further that, also during his first week at the store,Hathorn spoke to her about her not wearing the store-provided smock that employees were required to wear.It is clear that employees frequently are specifically in-structed to don their smocks, but there is no evidencethat any employee has ever been disciplined when foundwithout her smock.Korcz testified that he had never observed any defi-ciencies in Burkle's work, nor had he discussed any suchdeficiencies with Hathorn. Hathorn also testified that onAugust 22, 2 days after his arrival, by viewing the televi-sion monitor, he observed that Burlde was not at her se-curity desk. He spoke to her on the telephone and "men-tioned, 'Don't you think you belong at your securitydesk' and she agreed." He then testified that on anotheroccasion, also during his first week, he spoke to Burkleabout lb]asically the same thing I had mentioned to her,be at your post, stuff getting into the store, please doyour job." Burkle denied that Hathorn had ever spokento her about being away from her work station. Based onthe general unreliability of Hathorn's testimony, the pre-cision of Burkle's testimony, and careful observation ofthe demeanor of the witnesses, I credit Burkle." Korcztestified:21 In its brief, Respondent says. "Burkle admitted that when she lefther position she usually didn't get someone to watch it while she wasgone." In support of this statement, Respondent cites a portion of Bur-kle's cross-examination, which reads, in pertinent part:Q. Did [Mr. Genung] give you any Instructions about what to dowhen you left the secunty booth, were you to get somebody to takeyour place?On the day after Labor Day [Hathorn] had men-tioned that he had a problem with Denise [Styles]and Kristin Burlde and he felt that the problem wasserious enough that he was going to be takingaction on it. I explained my viewpoints.Korcz did not reveal the "viewpoints" he imparted toHathorn and Hathorn did not corroborate Korcz' testi-mony that the two men had discussed the matter beforethe discharges. Korcz testified that he had not observedany deficiencies or problems in Burkle's work before herdischarge and he did not retreat from the statement inhis pretrial affidavit that he had not discussed any workproblems of Burkle or Styles with Hathorn before thelatter's departure on Friday, August 31. In view of Hath-orn's and Korcz' testimony, it is impossible even to spec-ulate on what basis Korcz might have believed that thetwo employees should be discharged. Yet, it is incon-ceivable that Hathorn would have fired them againstKorcz advice; Hathorn had been at the store for lessthan 3 weeks, while Korcz had supervised it for manyyears and, according to his testimony, had visited eachstore at least once a month.Respondent's case against Styles is no better or clearerthan that against Burkle. Styles had commenced workingat the store in April 1977 and had spent about 75 percentof her time in security for some 6 months before her dis-charge. She testified that she had never been disciplinedand had never been criticized for her security operations.She said that she had been criticized only twice, andthen not for security operations: once, while Genungwas still manager, Korcz told her "[t]o stop eatingpotato chips at [her] booth," and once Hathorn directedher to don her smock, which she had eliminated becauseof the heat caused by the breakdown of the store's air-conditioning. Respondent adduced no evidence of anywritten warnings or other discipline ever given to Styles.Korcz' testimony concerning his observation of Stylesafter August 20 was characteristically devoid of specificsas follows:I noticed that security was not being handledproperly. On several occasions upon leaving theA. If it was an emergency situation or [you] were called to an-other part of the store by another employee and didn't have time tolook for someone to relieve us. During breaks and lunch we had tohave a relief.. . . .Q. When you left the security booth did you always get someoneto take the position?A. Yes... .Q. Were you asked [at the unemployment compensation hearmg],did you get someone to watch it while you left and did you answer,not usually?A. We were asked by other employees to get change and do aprice check. Usually the employee who asked us would keep an eyeon the security booth while we were gone.Q. I want to ask you whether or not you were asked that questionand gave that answer at the unemployment compensation hearing,"Did you get someone to watch it while you were goner' Answer,"not usually?"A. Yes.I do not read the colloquy as an "admission" of any wrongdoing byBurkle. 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstore I had to have my bags checked and I had tosummon her to check it.22 On several occasions shewas munching at the security desk. I personally toldher to straighten up and look like a store securitypersonnel.Respondent apparently does not content that Styles wasfired for not "look[ing] like a store security personnel," acondition never described.In its brief, Respondent says: "It is also clear from herown testimony that Styles was likewise inattentive to herduties." Respondent adds two record references: the firstto Styles' testimony that after lunch on August 31 shetelephoned 12 to 15 employees about walking out thenext day, and the second to her testimony that on Sep-tember 1, while she was running a cash register, she tele-phonically solicited employees to sign union cards. Thereis no evidence that employees were forbidden to use thestore intercom telephone for personal conversations orthat Styles' calls delayed or interfered with work. AndHathorn did not mention this incident when he dis-charged Styles. Indeed, Respondent could not make anysuch contention while it maintained that it did not knowof Styles' involvement in a proposed walkout or in anyunion activities."On the foregoing considerations, I find that Respond-ent has failed to establish that either Burkle or Styleswas discharged for cause. The credited evidence as awhole compels the conclusion that they were terminatedsolely for their union and/or other concerted activities.B. Section 8(a)(1)1. General commentsThe complaint, as amended, alleges several independ-ent violations of Section 8(a)(1), which will be discussedindividually. But certain general observations should bemade initially.Most of the alleged 8(a)(1) violations occurred duringa series of employee meetings conducted by Korcz onand after September 4. Thus, the conduct in question oc-curred in the shadow of the blatantly unlawful dischargeof all the union activists, after the employees' anxietieshad already been aroused by the precipitous discharge ofGenung.It has previously been found that the testimony ofKorcz and Hathorn was unreliable. An additional consid-eration arises concerning the employee meetings. Undis-puted testimony by employees called by the GeneralCounsel establishes that Respondent had all the employ-ee meetings taped and/or stenographically recorded."Yet, Respondent did not offer in evidence any transcriptsand did not explain its failure to do so. Because there isfrequent conflict concerning what was actually said at22 An unexplained lese majeste.23 However, it appears that at the unemployment compensation hear-ing Respondent's counsel did argue that Styles' "allowing herself to bediverted from her activities" by these telephone calls was at least part ofthe cause for discharge, which would make her ineligible for unemploy-ment compensation24 In the later district court trial Brecker, Respondent's president, testi-fied that all employee meetings were taped.some of the meetings and the context in which state-ments were made, verbatim transcripts would be of ines-timable value. Accordingly, I infer that the transcriptswould not support Respondent's position and resolveagainst Respondent's witnesses all conflicts of evidenceconcerning statements made by Respondent's representa-tives at employee meetings. Taylor Bros., 230 NLRB 861(1977).2. Specific allegationsa.25 Threat of dischargesAs set forth above, employee Goldsmith credibly testi-fied that, when she asked Madison, an admitted supervi-sor, if Reinhardt had been fired for union activities, hereplied that "he couldn't say," adding that "there wouldbe more to go, it wasn't the end." In context, Madison'sstatement could not be understood other than as a threatof further discriminatory discharges.In its brief, Respondent says: "Since Madison testifiedthat he had no conversations with Korcz concerningunion activity . . . he obviously could not have madethe alleged statements to Goldsmith." That argument isan obvious nonsequitur even if Madison's testimony isaccepted as true. Madison was aware of what had tran-spired and thus was in a position to draw inferenceswithout confirmation by Korcz. Even if he was actuallystating his own inference (or even conjecture), his state-ment would be attributed to Respondent because he wasan admitted supervisor.Accordingly, I find that, as alleged, Respondent violat-ed Section 8(a)(1) by Madison's statement to Goldsmithon September 3 shortly after Reinhardt's discharge.b. Solicitation of complaints with promises ofrectificationEmployee Fred Pumilio testified that, in a meeting ofabout 10 employees on the morning of September 4,Korcz said that Hathorn's new schedules, a source ofemployee complaints, would not be put into effect. Pu-milio also testified that, at one of the meetings, Korcz so-licited employee suggestions for improvements. One em-ployee recommended installation of a suggestion box,which was promptly effectuated.Employee Robert Price testified that, when Korcz so-licited complaints at one meeting, employee DianaBuono said that she had unsuccessfully asked AssistantManager Levy about a raise due her, whereupon Korczsaid "he would take care of it."Goldsmith testified that at an employee meeting, in re-sponse to Korcz' asking if there were any problems, oneemployee said she needed a clock and lights. Within afew days the clock was provided. Goldsmith did notknow if a light was installed.Employee Klimacek testified that at one meeting anemployee said she had not received jury duty pay andKorcz said that he would remedy the matter, which hedid. Klimacek also testified that she asked about a raise25 The letter designations in this section are taken from the relevantsections of the complaint. S. E. NICHOLS, INC.575and Korcz replied that he and Hathorn were reviewingthe payroll. She also asked about Blue Cross-Blue Shieldcoverage and Korcz said that Respondent "did not sellinsurance but there was a benefit [the employees] couldhave by paying a computer fee." Respondent's employeehandbook lists life insurance and hospitalization as exist-ing benefits. None of the foregoing testimony was con-tradicted.Respondent contends that the Korcz' statements weremerely restatements of Respondent's established "open-door policy." Korcz testified:I don't solicit employees' complaints or griev-ances; the company has always tried to have anopen-door attitude towards our employees; if theyhad a question or problem pertaining to storepolicy•whether it be pay raise, whether it be lifeinsurance, whether it be time off•if it's about acomplaint I will take care of it because it was myjob to make sure that company policy and ruleswere being followed.The evidence is undisputed that before the union cam-paign began no meetings had ever been held in whichemployees were encouraged to ask questions or statetheir complaints. Neither Korcz nor any other represent-ative of Respondent stated when or how employees wereinvited to discuss their problems with management. Itmay also be noted that Korcz testified that a majorreason for Genung's discharge was his failure to carryout company policies, including the grant of automaticraises at the end of an employee's first 6 months. BecauseKorcz testified that he visits each store under his super-vision at least once a month, it appears that the claimed"open-door" policy was not so widely known as toassure employees the benefits supposedly due them.The employee handbook is revealing. The following isa portion of the section of the handbook entitled "YourEmployee Rights Under a Union Organization Drive."In this quotation, the portions italicized were deleted andthe sentence in bracks was added in 1980.Your company's automatic pay increases, vaca-tion plan, sick leave benefits and promotional ad-vantages are the best in your community. These arediscussed on previous pages of this booklet given to youwhen you are hired. Do not be deceived. Any prob-lems which you wish to discuss and to which youhave not received a satisfactory answer, write to:ATTENTION: PERSONNEL DIRECTOR[New York City]You will receive a satisfactory answer to the bestof our ability. Remember, you are the first and lastlink between Nichols and our customers. If you arenot happy, our customers will know it, and this canhurt us. [Our goal is to make you happy.]In closing, remember to stay out of problems, theonly paper to sign is your pay receipt, which will getbigger the longer you work at your job doing the bestyou know how.While the section concerning unions ended the earlierhandbook, in the 1980 revision some further material wasappended, concluding:Our company encourages good communications.We invite you to talk with any member of the man-agement team whenever you feel the need to do so.Sincerely,Store ManagerIt thus appears that the employee handbook originallyreferred to communication by employees only which thepersonnel director, at the corporate office in New YorkCity, and only during a union organizing campaign. Themanifest purpose of such communication was to give Re-spondent an opportunity to keep the employees frombeing "deceived" into supporting a union and signingunion cards. It was only belatedly that Respondent invit-ed employees "to talk with any member of the manage-ment team whenever [they felt] he needed to do so." Atthe same time Respondent added the Company's "goal. . . to make [the employees] happy." Thus, when an"open-door" policy was suggested, the message still wasthat the employees did not need a union because Re-spondent would make them happy without one.On all the evidence, I find that, as alleged, Respondentviolated Section 8(a)(1) of the Act by soliciting employeegrievances and complaints and promising to remedythem for the purpose of dissuading employees from sup-porting a union.c. Promises of wage increasesAs set forth in the preceding section, employees credi-bly testified that Korcz told employee Buono that he"would take care of" the raise she said she had unsuc-cessfully sought through Levy. Goldsmith testified thatKorcz said Genung did not "go over raises periodically"as he should have, and added that "after this thing blewover [Korcz] would have the new manager go over ourraises and give us periodic raises." And Klimacek testi-fied that Korcz said that Hathorn "was reviewing thepayroll." Pumilio testified that Korcz "said he couldn'tpromise any [raises] at the time [because] that would bebribery," but "he would go over raises with Mr. Hath-orn in the future." As noted below, Korcz made it clearthat there was no assurance of raises if the Union becamethe employees' bargaining representative. Thus, there canbe no doubt that Korcz clearly implied that raises wouldbe forthcoming if the employees rejected the Union.Respondent contends that Korcz was simply promisingto effectuate the Company's established policy of grant-ing each employee a wage increase at the end of his first6 months. According to Korcz, he was called up to doso because Genung had failed to execute that policy. ButKorcz had been Genung's supervisor and, as such, vis-ited the store at least on a monthly basis. Thus, if it wastrue that Genung had ignored the "policy," it followsthat it was not uniformly applied. Indeed, the employeehandbook provides for a 10-cent-per-hour raise after anemployee's first 6 months, but "Whereafter, increases 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwill be made at the discretion of the manager."28 Korcz'promise to "review" wages during the union campaignwere not shown to conform to any established pattern.The same is true of the raises actually given shortlybefore the election.I conclude that, as alleged, Respondent, throughKorcz, promised wage increases to dissuade employeesfrom supporting the Union, in violation of Section 8(a)(1)of the Act.d. Solicitation of employees to withdraw unionauthorization cardsThere is considerable uncontradicted and credited em-ployee testimony that on several occasions, always on hisown initiative, Korcz told employees that they couldrecall or withdraw union cards that they might have exe-cuted. Korcz testified that he told the employees theycould talk to him about such retractions. He offered togive employees an address to which to send retractions.Respondent's employee handbook contains specific in-structions in this connection" and Korcz discussed thematter in virtually all his numerous meetings. Additional-ly, Klimacek testified, without contradiction, that em-ployee Chet Cornaccio gave her, at the store, a preparedform for retraction addressed to the president of Local345.28 Respondent argues:It is not a violation of the Act for an employer tosuggest that it is possible for employees to with-draw their union authorization cards. 1V.L.R.B. v.Monroe Tube Company, 545 F.2d 1320, 1325 (2ndCir. 1976). That is all that occurred here and there-fore there was no violation of the Act.In Monroe Tube, the court held only that solicitation ofemployees to withdraw their union cards was not per seviolative of the Act. As the court said in Monroe Tube,cited by Respondent (545 F.2d at 1325):While it is certainly true that an employer's solicita-tion of withdrawal letters may violate the Act undersome circumstances, the propriety of such conductmust be assessed in the light of all the facts in thecase, particularly the employer's prior and contem-poraneous conduct in dealing with union activities.26 The manual also says "Nichols has a system of automatic pay in-creases which go mto effect from the day you start working This systemsaves you the trouble of asking for pay raises." (Emphasis added.)27 This handbook provision is.If you have signed a Union Card and you change your mind andyou now wish to withdraw your card for any reason you decide,YOU CAN DO SO AT ANY TIME.Write to the President of the Local to whom you have given yoursignature and simply say you no longer want your card to be used,and keep a copy.Goldsmith testified that in the employee meetings Korcz orally advisedemployees to "make sure you have a copy [of your retraction] and give itto a friend so someone else knows that you have retracted your card."22 Cornaccio had been recently employed part-time at the Herkimerstore. His functions do not appear and the testimony was that he spenthis time going through the store and spent considerable time talking anddrinking coffee with management personnel, who frequently summonedhim.Unlike Monroe Tube, the present case involves muchmore than a suggestion that employees have a right toretract their union cards. The frequency of Korcz' rep-etitions of the unsolicited advice surrounds it with anaura of inordinate importance that would naturally tendto cause employees to fear future adverse action if notheeded. Additionally, the portion of the handbook inwhich the information is contained has a general, overallcoercive tone and effect. Cf. S. E. Nichols of Ohio, Inc.,supra, 195 NLRB at 941, 943. Most significantly, thisrepetitious "advice" was given after the four instigatorsof the union campaign had been fired and Korcz attrib-uted the discharges in substantial part to their having so-licited union cards. And, finally, the "advice" was an in-tegral part of what is here found to be an overall patternof coercive misconduct.It may be conceded that Korcz did not in haec verba"ask" employees to withdraw or retract their authoriza-tion cards, but, against the backdrop of Respondent'sanimus and other coercive conduct, his repeatedly volun-teering the suggestion and the emphasis thereon in theemployee manual would clearly suggest to employeesthat they would be well advised to withdraw their cardsto avoid the fate of their four discharged colleagues. Theeschewal of a direct "request" amounts to unsuccessful"brinkmanship." Cf. NLRB v. Gissel Packing Co., 395U.S. 575, 620 (1969) (quoting Wausau Steel Corp. v.NLRB, 377 F.2d 369, 372 (7th Cir. 1967)).28 Within thecourt's language in Monroe Tube, Respondent's "contem-poraneous conduct in dealing with union activities" isdescribed in this decision; its "prior" conduct is graphi-cally revealed in other Board and court decisions citedabove. It was largely on the basis of the absence of prioror contemporaneous misconduct that the Second Circuitdistinguished Monroe Tube from numerous other cases inwhich courts have sustained Board findings of 8(a)(1)violations consisting of soliciting employees to recalltheir union authorization cards.It may be added, although this is not necessary to thepresent decision (NLRB v. Monroe Tube Co., supra, 545F.2d at 1327), that several employees did in fact with-draw their union authorization cards.Accordingly, I find that, as alleged, Respondent violat-ed Section 8(a)(1) of the Act by soliciting employees towithdraw their union authorization cards.e. Threat of loss of benefitsConsiderable employee testimony establishes that, inone form or another, Korcz repeatedly expressed vari-ations on the theme that if the Union became the em-ployees' representative "bargaining would start fromscratch" and existing benefits, which Respondent de-22 In Trojan Battery Co., 207 NLRB 425 (1973), it was held that, incontext, "advice" amounted to "admonition," violative of the Act. In Air-porter Inn Hotel, 215 NLRB 824, 826 (1974), overruling Trojan Batterypro tanto, a Board majority rejected the view that "all admonitions areunprotected by Section 8(c)." But it was recognized that the decisionmust be made m the light of the context. It may further be noted thattwo of the three-member majority m Airporter Inn (Chairman Miller andMember Kennedy) are no longer on the Board, Whereas present Chair-man Fanning and Member Jenkins dissented in Airporter, citing TrojanBattery (215 NLRB at 827 fn. 10). S. E. NICHOLS, INC.577scribed as "the best in the area," could be lost. In consid-ering Korcz' conduct, it is perhaps best to start with hisown testimony as to what he said. On direct examina-tion, he testified:Q. . . . Did you inform employees that in theevent the Nichols employees selected the union, allexisting benefits would be removed?A. No, I did not. I informed the employees thatif a union would be established, their rights wouldgo back to where they would have to go back to stepI.Q. They would have to bargain?A. They would have to bargain. I did not tellthem they would lose everything since I had noknowledge of what they would lose or what theywould not. [Emphasis added.]He repeated the same thought on redirect examination:A. The employees had mentioned that fact thatwhat if we have a union and what benefits do youhave and I said, I don't know what benefits youhave, you'd have to start at Step I. You have to goback and negotiate for what you want.Q. What do you mean by Step 1?A. They would have to negotiate for wages, theywould to negotiate for life insurance and benefitsthat would either remain the same or improve or bedeleted.It will be noted that Korcz' basic thought was "goingback to Step I," the concept of bargaining being injectedfirst by a leading question by Respondent's counsel. Andeven with the help of counsel, Korcz never indicatedthat he had suggested that "horse-trading" or "give-and-take" nature of bargaining.Goldsmith attributed to Brecker the more commonterminology that they would "have to start all over ifthey got a union in, [they] would start from scratch."According to Goldsmith, Korcz warned: "You don'tknow what you are going to end up with, you might notdo so well." Employee Sheppard quoted Korcz as saying"[t]hey would wipe the booklet clean and have to startall over again."The Board has recently clearly restated the governingprinciples in Taylor-Dunn Mfg. Co., 252 NLRB 799, 800(1980), as follows:It is well established that "bargaining fromground zero" or "bargaining from scratch" state-ments by employer representatives violate Section8(a)(1) of the Act if, in context, they reasonablycould be understood by employees as a threat ofloss of existing benefits and leave employees withthe impression that what they may ultimately re-ceive depends upon what the union can induce theemployer to restore. On the other hand, such state-ments are not violative of the Act when other com-munications make it clear that any reduction inwages or benefits will occur only as a result of thenormal give and take of negotiations. . . . In ourview, [the respondent's representative's] remarksclearly conveyed to employees a threat of loss ofexisting benefits. In this regard, [his] statementswere unaccompanied by any assurances that suchlosses, if any, would be the result of the normalgive and take of collective-bargaining and not ofemployer retaliation. In addition, these commentswere made in the context of a preelection campaignreplete with numerous unfair labor practices com-mitted by Respondent, including its declarations ofan anticipatory refusal to bargain with the Union.. . . Therefore, we find that [his] statements violat-ed Section 8(a)(1) of the Act, and that issuance of aremedial order for this violation is fully warranted.The present case falls within the holding in Taylor-Dunn.Accordingly, I find that Respondent violated Section8(a)(1) of the Act by threatening loss of benefits if theemployees chose to be represented by the Union.f.Threat of company knowledge of union cardsEmployee Pumilio testified that at two employee meet-ings Korcz "said that his lawyer can receive the unioncards." Despite Korcz' conclusory denial of having toldthe employees that Respondent's attorney would be in-formed of all employees who signed cards, I credit Pu-milio.Korce statement, as reported by Pumilio, might rea-sonably place employees in fear that their signing unioncards might well become known to Respondent. In viewof the known fate of Reinhardt, Vincent, Styles, andBurkle, even the least timid employee might well refrainfrom signing a union card out of fear of possible disclo-sure. As the General Counsel observes, such conduct byRespondent is not unprecedented. See, e.g., S. E. NicholsMarcy Corp., supra, 229 NLRB at 79, 80, in which aNichols district manager informed an employee that Re-spondent was "going to subpoena the cards," and it wasfound that Respondent had violated Section 8(a)(1) by,inter alia, "warning employees that the Company wouldfind out from the Board who had signed cards."Accordingly, I find that Respondent violated Section8(a)(1) of the Act by indicating to employees that theirsigning union cards might become known to Respondent.g.Threat to discharge discriminatees if reinstatedEmployee Goldsmith testified that at one employeemeeting Korcz was asked if the four discriminateeswould be reinstated, to which he answered, "[Y]es, butonce they're reinstated, they don't last too long"; inother words, pretexts would be found for their later dis-charge. I credit Goldsmith, despite a blanket, conclusorydenial by Korcz.30It is concluded that Respondent violated Section8(a)(1) of the Act by threatening to discriminate againstany employee whom the Board might order reinstated.30 As the General Counsel observes, such conduct is m line with Re-spondent's past course. See NLRB v. Nichols of Ohio, Inc., supra, 100LRRM 2840, in which Respondent was held in contempt for failure tocomply with a reinstatement order 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDh, i, and 1.31 Distribution and solicitationRespondent's employee handbook, as in effect duringthe period here involved until January or February 1980,contained the following provisions:An employee shall not solicit or distribute literatureto other employees for any cause or purpose duringthe working time inside Company buildings or onCompany property. [Emphasis added.]In Essex International, 211 NLRB 749 (1974), the Boardheld that a rule prohibiting employee solicitation during"working time" is presumptively valid because "the term'working time' or 'work time' connotes the period oftime that is spent in the performance of actual jobduties," as distinguished from "working hours," which"connotes the period of time from the beginning to theend of a workshift." Without nitpicking, in the presentcontext a distinction may well be drawn between "work-ing time" and "the working time"; "working time"would reasonably be understood as referring to the timethe particular employees involved were working, where-as "the working time" could reasonably be understood asmore general, meaning "the working time in the plant."Had Respondent meant to limit the prohibition to thetime during which an employee was working, it couldhave said just "working time." Thus, use of the phrase"the working time" creates an ambiguity.In any event, the revised version, using the phrase"working hours," is presumptively invalid under EssexInternational. Although it is possible that the earlier rulewas adopted before the Board spelled out the presump-tions, the revision came some 4-1/2 years after the Essexdecision. Respondent has not explained the change inwording. In view of Respondent's extensive involvementwith Board law, the change appears to have been madein advertent defiance of applicable Board law.32To rebut the presumptive invalidity of the rule underEssex International, Respondent had the burden of re-moving the ambiguity. Cf. Our-Way, Inc., 238 NLRB209, 214 (1978). It could meet this burden by extrinsicevidence establishing that "the 'working hours' rule wascommunicated or applied in such a way as to convey an,intent clearly, to permit solicitation during breaktime orother periods when employees are not actively at work."Essex International, supra, 211 NLRB at 750. To meetthis burden, Respondent relies primarily on the testimonyof Goldsmith and Korcz. On cross-examination, Gold-smith's testimony was:Q. Did Mr. Korcz say anything about how theemployees in the store could solicit for a union ifthey wanted to?A. He said the only way we could was off-storepremises or when we were punched out on lunch-time but not on company time.32 These letters conform to the subpars of pt. V of the complaint inCase 3-CA-9304. However, the complaint in Case 3-CA-9714, whichcontains a related allegation and evidence from the district court record,is included in this decision.32 Respondent does not argue that the Essex rule is improper or in-valid; it argues only that its written rule is not the rule actually in effect.Q. He told you it was all right to solicit for aunion but not on company time?A. Right.Korcz did not testify that he ever had informed the em-ployees that the rule in effect was different from that ap-pearing in the handbook, as Respondent's counsel ex-pressly stated before Judge McCurn. The publication ofthe 1980 revision belies any such contention. And in tes-tifying, Korcz failed to "clarify" the rule so as to renderit valid. He testified that, in employee meetings on Sep-tember 5, he told employees not to hand out union cardson working hours. In later meetings he "told them thereshould be no solicitation of union cards on the companyproperty, to do it on your own time." He proceeded:Q. Did you tell them they couldn't do it at all onthe store premises?A. I told them to do it on their own time.Q. Did you tell them they could not do it in thelounge when they were on breaks?A. I didn't tell them that; I said if you want to doit, do it on your own time in the lounge or what-ever.Nor did the employees have any clear understandingof the rule. Before Judge McGurn, employee Rose Cene-viva, called by Respondent, testified:Q. [By Respondent's counsel] Is there a ruleabout distributing literature in the store?A. On store time, there is.. . . .THE COURT: . . . Is there a rule about . . dis-tributing literature on the premises?THE WrrNEss: Yes, you shouldn't be doing any-thing.THE COURT: Now, is there such a rule, is there acompany rule about distributing literature on, thepremises of Nichols Department Store which em-ployees are made acquainted with?THE WITNESS: I can't remember.It is clear that the rule, as interpreted by Respondent,is invalid. The evidence establishes that employees areentitled to a 10-minute break during each 4 hours.33Such breaks are nonworking time but are paid for. Yet,in its brief Respondent says: "It is clear from the testimo-ny of district supervisor Korcz and employee MargaretGoldsmith that solicitation is permitted in nonwork areas. . . and while the employee is clocked out on a break."There is no evidence that employees "clock out" fortheir breaks.The ambiguity goes not only to the temporal restric-tion, but also to the spatial limitation. As indicatedabove, at least Ceneviva claimed to understand that em-ployees were not to do any distribution on companypremises. In its brief, Respondent apparently attempts toequate "inside Company buildings" and "inside Companybuildings or on Company property" with "non-work33 This privilege was wntten into the 1980 revision of the employeehandbook, but apparently existed before then. S. E. NICHOLS, INC.579areas," saying: "The enforcement of this rule to limitunion solicitation to non-work areas is proper." Respond-ent cites Montgomery Ward & Co., 145 NLRB 846 (1964),enfd. in pertinent part 339 F.2d 889 (6th Cir. 1965). Butthat case permits total prohibition of employee solicita-tion in public portions of retail stores; a "ban [of] allunion solicitation on company property" was held un-lawfuLOn the foregoing considerations, I find that, as alleged,Respondent's no-solicitation and no-distribution rule,both before and after its revision early in 1980, violatesSection 8(a)(1) of the Act.It is also alleged that the rule was discriminatorily ap-plied against union solicitation. It was apparently dis-cussed only at employee meetings called in connectionwith the union campaign and, so far as it appears, thediscussion concerned only union solicitation and distribu-tions.At various times Respondent's representative main-tained that Reinhardt, Vincent, Styles, and Burkle hadbeen discharged in part for union solicitation in violationof the rule. Pumilio was given a written warning for"distributing union handbooks on Company time andusing the Company equipment to store such matter."Employees Reinhardt, Ptunilio, Sheppard, Goldsmith,Klimacek, Styles, and Burkle testified to frequent solici-tations by employees at the store during working hours.They ran the gamut from charitable fundraising, throughcollections for gifts to employees and management repre-sentatives on various occasions, sales of Avon products,Tupperware, Sarah Coventry jewelry, etc., to baseballpools. Without expressly so stating, Korcz sought tocreate the impression that all such solicitations were tobe conducted on luncheon breaks and in nonwork areas.However, he did not so state." Yet, there is no evi-dence•not even conclusory testimony•that any em-ployee had ever been reprimanded for, or told to cease,soliciting or distributing for nonunion purposes.For the foregoing reasons, I find that, as alleged, Re-spondent discriminatorily applied and enforced a restric-tion on union solicitation and distribution.The employee handbook originally also contained thefollowing provision:Employees shall not accept any literature distribut-ed, for any purpose, by persons not employed bythe Company inside Company buildings or on Com-pany property.In the 1980 revision, the words "during working hours"were added at the end of the sentence. The vestibule of34 On direct examination he testified.A. If an employee wanted to collect for something within thestore, meaning a funeral or a fire, March of Dimes or somethingworthwhile and it was done in a low-keyed manner such as in thelounge and It was not blown out of proportion, we accepted itQ. What about these Tupperware, Avon sales and promotions ofthat kind, what was the procedure that was supposed to be followedin the Company concerning that/A. The procedure that was to be followed at that point, if an indi-vidual was on their lunch hour and there was a book there for Tup-perware or Avon or anything else and the individual wanted toselect something from that book and they were on their lunch break,they could do sothe store was also posted against any solicitation. TheGeneral Counsel maintains that the quoted rule violatesthe Act.Because an employer, may legitimately prohibit all so-licitation and distribution by nonemployees on his prem-ises, it appears reasonable that he may also forbid em-ployees to abet such proscribed conduct by acceptingmaterial from outsiders on his property. I read the ruleunder consideration as forbidding employees only fromreceiving literature on company premises only directlyfrom outsiders, i.e., as not prohibiting accepting literaturefrom other employees merely because it may have origi-nated with nonemployees. So read, the rule is permissi-ble. McGraw Edison Co., 216 NLRB 460, 464 (1975),enfd. in pertinent part 533 F.2d 1266 (D.C. Cir. 1976),cited by the General Counsel, is not to the contrary be-cause the rule there invalidated on its face forbade allsales and solicitations.j. Request for employee reports of union activitiesRespondent's employee handbook, in both the originaland the revised versions, says:Remember, do not sign a card because you arethreatened, tell us and we will protect you. It isyour right to have a union. It is your right not tohave a union. Our Company will try to see to itthat your rights are preserved no matter how youchoose. Tell us if someone is trying to stop yourfreedom of choice.At employee meetings Korcz repeatedly advised em-ployees to report "harassment," "threats," or "trouble"to management, whose counsel would "help [the em-ployees] out as far as the union harassing" them Klima-cek also testified that Korcz said that if the employees"had any problems, [they] could go to him, or M. Hath-Korcz also told the employees that "if they feltthey were threatened, if they felt they had problems, andthey did not have an attorney or they couldn't afford anattorney, that they could see [Respondent's] attorney,"Korcz said that two employees "wanted to see an attor-ney." However, he then conceded that he had firstbroached the subject and offered the services of Re-spondent's counsel. He added: "The only thing that em-ployees said that led to the fact if they needed an attor-ney was the fact that one girl had mentioned that dateshe went out and her tire was slashed and she was con-cerned." The employee purportedly quoted did not testi-fy. There is no evidence that the Union was in any wayinvolved or that Respondent made any investigation orattempt to "protect the employee."Because Korcz equated "harassment" with solicitationof union support and "freedom of choice" with the ab-sence of union solicitation, it is clear that he was invitingemployees to report any union solicitation to Respond-ent's management and its counsel. The Board had previ-ously condemned such conduct and the correspondingportions of Respondent's employee handbook. S. E.Nichols of Ohio, Inc., 195 NLRB at 942-943. On that au-thority, I find that, as here alleged, Respondent violated 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) of the Act by soliciting employees toreport on union activities at the Herkimer store.k. Instructing employees not to sign union cardsThe General Counsel contends that Respondent's em-ployee handbook unlawfully instructs employees not tosign union cards. It contains the following statements:Do not sign a card because you are told that ifyou sign now, you will not have to pay initiationfees, and that non-signers will be forced to pay suchfees if the Union gets certified.Remember, do not sign a card because you arethreatened, tell us and we will protect you. It isyour right to have a union. It is your right not tohave a union. Our Company will try to see to itthat your rights are preserved no matter how youchoose. Tell us if someone is trying to stop yourfreedom of choice.Respondent's emphasis on only the words "Do not sign acard" in the first paragraph quoted above makes that ad-monition stand out, relegating the qualification to rela-tive insignificance. However, despite that deceptive em-phasis, those statements by themselves would fall withinthe permissible limits set in Airporter Inn Hotel, 215NLRB 824, cited by the General Counsel.But the quoted statements do not stand by themselves.In the pre-1980 revision, which was in effect during alarge part of the preelection campaign, there is furtherflat advice: "In closing, remember to stay out of prob-lems, the only paper to sign is your pay receipt, whichwill get bigger the longer you work at your job doingthe best you know how." Against the background of thefour discriminatory discharges, employees would reason-ably infer that their job futures depended on their notsigning union cards. This message is underscored by thefurther message, at the beginning of the section onunionization, telling the employees of "one more benefityour company gives you," namely, protection from"being exploited or taken advantage of by outsiders,"most notably "Union Organizers." As previously noted,the Board has previously adopted an administrative lawjudge's decision giving weight to such handbook provi-sions in appraising Respondent's conduct. S. E. Nichols ofOhio, Inc., supra, 195 NLRB 939.Again, Respondent has failed in its brinkmanship. Ifind that, as alleged, Respondent has violated Section8(a)(1) of the Act by coercively discouraging its employ-ees from signing union cards.1. Offer to provide counsel in employee interviews withBoard agentsGoldsmith testified that Korcz told employees thatBoard agents would visit the store the next week andmight want to interview them. He then said that "if[they] needed any protection he would get his lawyer tosit in on the meeting." After considerable fencing andequivocation, Korcz conceded that, on his own initiative,he told employees they could see Respondent's attorneyif they needed help in connection with anticipated re-quests by Board agents for employee statements.As the General Counsel argues, Florida Steel Corp.,233 NLRB 491, 494 (1977), is authority for fmdingKorcz' conduct violative of the Act. In Garry Mfg. Co.,242 NLRB 539 (1979), the Board reaffirmed its FloridaSteel view. I am bound by the Board's decisions, eventhough, as to the point under consideration, both werereversed by a court of appeals:35 Florida Steel by theFifth Circuit, 587 F.2d 735 (1979); Garry Mfg. by theThird Circuit, 630 F.2d 934 (1980). Although the Boardhas well articulated the statutory and policy consider-ations underlying its rulings, the very recent reversal bythe Third Circuit suggests the advisability of some fur-ther explication.In Florida Steel, the court stated (587 F.2d at 752):"The Board concedes that employees do have a right toobtain legal counsel, if they so desire, prior to talking toan agent of the Board."36 However, at the time bothFlorida Steel and Garry Mfg. arose and wound their waythrough the Board and the courts, the Board had not an-nounced any such policy, either in its binding Rules andRegulations or in its nonbinding Field or CasehandlingManuals.3 7The original 1967 Field Manual governing unfair laborpractice proceedings contained no provisions for or ref-erence to any right to counsel in Board investigations.The 1975 version of the Casehandling Manual containeda carefully restricted provision for the right of a cooper-ative respondent's counsel or representative to be presentwhen a Board agent interviewed "any supervisor oragent whose statements bind a respondent."38 In No-vember 1978 a provision was added giving a chargingparty the right to have counsel or a representativepresent during a Board agent's interview "of the charg-ing party or any supervisor whose statements or actions35 Hotel & Restaurant Employees Local 28, 252 NLRB 1124, 1133-1134(1980)36 The Board's brief in Florida Steel contains a passing, ambiguous"concession" as follows "While it is true that employees are free to seeklegal counsel, this does not immunize from violations employer state-ments that tend to coerce employees from giving evidence to the Board."I do not know if any further "concession" was made in oral argument.37 The Board's first publicly available Field Manual was issued in 1967.At that time, portions of the previously existing internal instructions tofield employees of the Board were withheld from publication However,with the publication of the Casehandhng Manual, in 1975, confidentialityof general instructions to field personnel was ended The CasehandhngManual has at all times contained the following prefatory statement.Purpose of ManualThis manual has been prepared by the General Counsel of the Na-tional Labor Relations Board pursuant to his authority under Section3(d) of the Act It is designed only to provide procedural and oper-ational guidance for the Agency's staff in administering the NationalLabor Relations Act, and is not intended to be a compendium ofsubstantive or procedural law, nor a substitute for a knowledge ofthe law The guides are not General Counsel or Board rulings or di-rectives and are not a form of authonty binding upon the GeneralCounsel or upon the Board.38 The Casehandhng Manual also provides for advising parties of theirright to counsel in the initial notification of the receipt of a charge. How-ever, such initial notice is cursory and does not define the nature orextent of the nght to counsel. The provisions discussed m the text heremrelate specifically to investigations S E. NICHOLS, INC.581would bind the charging party." It was not until March17, 1980, that the manual contained any provision con-cerning a right of witnesses to have counsel in the courseof a Board investigation."This matter is of particular importance in view of theapparent underpinning of the courts' decisions in FloridaSteel and Garry Mfg.. For example, in Florida Steel, thecourt said (587 F.2d at 752):Our case involves the advising of employees of oneof the most treasured and sacred rights possessed bycitizens of this nation. Thus we need go no furtherthan to say that we can conceive of no circum-stances where accurately informing an employee ofhis right to counsel could amount to an interfer-ence, restraint, or act of coercion.On innumerable occasions the Federal courts, includ-ing the Supreme Court, courts of appeals, and districtCourts, have pointed out that there is no constitutionalright, under the 5th, 6th, or 14th amendments, to repre-sentation by counsel except in criminal proceedings. See,e.g., Hannah v. Larche, 363 U.S. 420 (1960); FCC v.Schreiber, 329 F.2d 517 (9th Cir. 1964), modified on othergrounds 381 U.S. 279 (1965); Smith v. U.S., 250 F.Supp.803, 806 (D.N.J. 1966), appeal dismissed 377 F.2d 739. (3d Cir. 1967); U.S. v. Wierzchucki, 248 F.Supp. 788(W.D.Wis. 1965); Suess v. Pugh, 245 F.Supp. 661(N.D.W.Va. 1965); Ferguson v. Gathright, 485 F.2d 504,506 (4th Cir. 1973), and cases cited at footnote 3 therein,cert. denied 415 U.S. 933 (1974). The absence of a rightto representation by counsel in noncriminal proceedingshas been upheld even where the "witness" involved isthe "target" of the proceeding and personally subject toadverse action therein. A Presidential Order expresslyprohibiting Selective Service registrants from being rep-resented by counsel before local draft boards ' has beenupheld even though their draft classifications could besubjected to only very limited review in subsequentcriminal trials for draft evasion. Cf. U.S. v. Wierzchucki,supra. A doctor has been held not entitled to representa-tion by counsel in a hearing on charges against him thatcould result in termination of his temporary employmentby the Veterans Administration. Suess v. Pugh, supra.And the respondent in a state proceeding to revoke adriver's license was held not to have a constitutionalright to representation by counsel even though he couldlater be (and was) convinced of a criminal offense and39 That provision (not present at the time here involved) reads.16056 2 Interviews of Witnesses: Where a witness, whether offered bythe charging party or the charged party, who is not a representativeor an agent of any party to the proceeding is represented by counselor other representative and the witness requests that counsel or otherrepresentative be present during an interview, the interview shouldbe conducted with counsel or other representative present so long asthis presence does not delay or hamper the interview This policywill normally not prevail where counsel or other representative alsorepresents a party to the case unless the Region, m the exercise of itsdiscretion, wishes to proceed with the interview under such circum-stances. In the event the Region declines to proceed with the inter-Vim of the witness in the presence of counsel or other representa-tive, the witness should be advised that he or she may submit docu-mentary evidence or a statement which, if timely submitted, will beconsidered.have his existing parole revoked if he drove after therevocation. The absence of a constitutional right to rep-resentation by counsel is a fortiori applicable to "investi-gations . . . of a fact-finding, non-adjudicative nature."Smith v. U.S., supra, 250 F.Supp. at 806.Any right to representation by counsel in noncriminalproceedings must be dependent on a statutory or regula-tory provision. The only statutory provision possibly rel-evant is Section 6(b) of the Administrative ProcedureAct (now 5 U.S.C. • 555(b)), which reads, in pertinentpart:A person compelled to appear in person beforean agency or representative thereof is entitled to beaccompanied, represented, and advised by coun-se1.40As was noted in U.S. v. Steel, 238 F.Supp. 575, 577(S.D.N.Y. 1965), affd. 359 F.2d 381 (2d Cir. 1966), andSmith v. U.S., supra, 250 F.Supp. at 806, "[T]he SupremeCourt has not decided the question as to whether theAdministrative Procedure Act affords the right to coun-sel in a fact-finding non-adjudicative investigation." What-ever the proper answer to that question, it is clear thatthe statutory provision applies only "to persons com-pelled to appear." Ibid.; U.S. v. Murray, 297 F.2d 812,820-821 (2d Cir. 1962), cert. denied 369 U.S. 828 (1962);Suess v. Pugh, supra, 245 F.Supp. at 664-665 (quoting theAttorney General's Manual on the Administrative ProcedureAct, 1947, 61-62).An underlying vice in an employer's advising his em-ployees that they are entitled to representation by coun-sel in interviews with Board agents is the necessary im-plication that the employees might need protection. Thepresent case involves a charge against the Employer. Inno way could the interview result in any adverse actionagainst or legal detriment to any employee.4' But theemployer's indication that employees might need theprotection of counsel manifestly would tend to dissuadethem from cooperating with the Board's investigation.Respondent's conduct in the present case is improperand clearly coercive for an additional, and perhaps moretelling, reason. Respondent offered the services of itsown attorney in the Board's investigation of chargesagainst Respondent†charges that it had violated the em-ployees' rights vis-a-vis Respondent. An employee whoaccepted Respondent's suggestion that he be accompa-nied by counsel would reasonably also accept the offeredservices of Respondent's attorney because securing inde-pendent counsel would entail expense and, probably, in-convenience. Respondent is thus temptingly proposing aserious conflict Of interests. There is no apparent waythat an attorney could properly advise and representboth employees and the employer who has been accusedof violating their rights.49 The section also provides- "A party is entitled to appear in person orby or with counsel or other qualified representative in an agency pro-ceeding." (Emphasis added.) As previously noted, the Board expresslyrecognizes this right of parties. It is unnecessary here to define the word"proceeding" within the purview of this provision.41 Of course, the employee's fifth amendment rights would be protect-ed if necessary, 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs shown above (fn. 39), the Board, as a general rule,expressly prohibits representation of witnesses by counselfor any party to the proceeding. Other administrativeagencies and courts have been sensitive of the dangers,both to "witnesses" and to the regulatory agencies, in-herent in multiple representation by counsel. See, e.g.,U.S. v. Smith, 87 F.Supp. 293 (D.Conn. 1949), in whichthe court held that, under Section 6(b) of the Adminis-trative Procedure Act, an officer, a director, and a stock-holder of a corporation were entitled to representationby counsel when subpoenaed to appear before a specialagent of the Bureau of Internal Revenue in an investiga-tion of the corporation, but then (at 294) restricted themto "the presence only of outside counsel (other thancounsel for the taxpayer) for the witnesses to adviseupon their constitutional rights." Similarly, in U.S. v.Steel, supra, 238 F.Supp. 575, the court sustained a regu-lation and ruling of the SEC that a person subpoenaed inthe course of a fraud investigation could beaccompanied, represented and advised by counsel,but such counsel may not represent any other wit-ness or any person being investigated unless permit-ted in the discretion of the [SEC] officer. . . uponbeing satisfied that there is no conflict of interest insuch representation and that the presence of identi-cal counsel for other witnesses or persons being in-vestigated would not tend to hinder the course ofthe investigation.The most fearless employee would find it difficult toprovide the Board with information against his employerwhen he was accompanied and being "advised" by theemployer's counsel. The Board, with judicial approval,has consistently held that an employer violates the Actwhen it requests that employees furnish him copies of, orrepeat to him the substance of, statements they havegiven to the Board. Winn-Dixie Stores, 143 NLRB 848,849-850 (1963), enfd. 341 F.2d 750, 752-753 (6th Cir.1965), cert. denied 382 U.S. 830 (1965); Siegel Co., 143NLRB 388 fn. 1 (1963), enfd. 328 F.2d 25, 27 (2d Cir.1964). If such requests are coercive, a fortiori, the pres-ence of the employer's counsel when such statements aregiven would be coercive. Even if an employee suasponte requested representation by the employer's attor-ney, the Board could properly deny the request becauseof the inhibiting effect of such representation on the em-ployee's freely providing full and accurate information.Cf. Hannah v. Larche, supra, 363 U.S. at 454-485.Accordingly, on the authority of the Board's decisionsin Florida Steel and Garry Mfg., supra, and for the fur-ther considerations set forth above, I find that, as al-leged, Respondent coerced the employees and interferedwith their Section 7 rights when Korcz volunteered thatthey could be represented by counsel in interviews withBoard agents and offered them the services of Respond-ent's counsel.The evidence establishes that Korcz advised the em-I that they need not speak to Board agents whomight seek interviews with them. Although the amend-ment to the complaint made orally at the trial does notspecifically allege such statements as violative of theAct, they are intertwined with the statements alleged.Although Korcz testified after employees attributed suchstatements to him, he did not disavow them. According-ly, their lawfulness may be decided herein. Pioneer Natu-ral Gas Co., 253 NLRB 17 fn. 2 (1980); Gordonsville In-dustries, 252 NLRB 563, 564 fn. 7 (1980).The Board has held that an employer violates the Actwhen he advises employees "that they need not cooper-ate in the Board investigation" even though "it may betechnically true that an individual may not be forced togive statements to a Board agent unless subpoenaed."Certain-Teed Products Corp., 147 NLRB 1517, 1520-1521(1964); R. G. Barry Corp., 162 NLRB 1472, 1476 (1967),enfd. as modified 405 F.2d 1212 (6th Cir. 1969), cert.denied 396 U.S. 838 (1969). On the basis of these deci-sions, I also find that Respondent violated Section 8(a)(1)of the Act by Korcz' stating at employee meetings thatthe employees could refuse to speak to Board agents in-vestigating the charge in this case. Bryant ChuckingGrinder Co. v. NLRB, 389 F.2d 565, 567 (2d Cir. 1967),cert. denied 392 U.S. 908 (1968).42C. Case 3-CA-97I41. Preliminary considerationsAs previously stated, on April 2, 1980, the Union fileda second charge, on which a complaint was issued onMay 8, alleging, in the main, that Respondent had com-mitted numerous unfair labor practices connected withor arising out of the prior proceeding. The GeneralCounsel then petitioned the United States District Courtfor the Northern District of New York for an injunctionunder Section 10(j) of the Act pending Board decision.After a trial, the court (District Court Judge Neal P.McCurn) denied the petition. The General Counsel'sappeal from that decision is pending in the Court of Ap-peals for the Second Circuit. The Second Circuit denieda request for injunction pending the appeal.When the second case came on for trial before me onSeptember 15, 1980, after a pretrial discussion," I grant-ed the joint request of all parties that I accept the tran-script of the trial before Judge McCum in lieu of testi-mony presented directly to me. Before me, the districtcourt trial record was supplemented by certain additionalmaterial.In its posttrial brief, Respondent apparently contendsthat Judge McCum's decision is binding on me as tocredibility of the witnesses, at least so far as demeanor isinvolved. However, Judge McCurn made no express,specific findings as to credibiity. The record before meclearly shows that all parties understood that I was toappraise credibility independently. Not only did I have42 As held in Bryant, Chucking Grinder Co, 160 NLRB 1526, 1564(1966)Respondent was thus unerfenng with the employees' right to utilizethe statutory protection of their Section 7 rights without fear of re-prisal for giving information or testimony adverse to it. This conducthad the tendency to obstruct and impede the Board in its investiga-tion and trial procedures and to depnve employees of vindication bythe Board of their statutory rights*3 The credibility problem was discussed and I was assured that mostof the witnesses had appeared before me in the first E. NICHOLS, INC.575, 613-614 (1969); Chromalloy Mining & Minerals v.NLRB, 620 F.2d 1120 (5th Cir. 1980); PayW Save Corp.,247 NLRB 1346 (1980); NLRB v. Gissel, supra, 395 U.S.at 613-614. Although the Union claimed a majority andrequested a card check on September 5, 1979, the com-plaints do not allege violation of Section 8(a)(5) and theGeneral Counsel did not attempt to establish a union ma-jority. The Union could not expect to gain anything bypursuing election objections; in the absence of a majorityshowing, it could not hope for a bargaining order45 and,until the unfair labor practices were remedied and theemployees were assured that their statutory rights wouldbe protected, the Union could not reasonably hope towin a second election. And it was virtually impossiblefor any relief to be forthcoming within the year before anew petition could be filed. A second election losswithin that year might well further undermine theUnion's chances for ultimate success. Thus, rejecting Re-spondent's argument, I draw no adverse inference fromthe Union's failure to file objections to the conduct ofthe election. In any event, the General Counsel wouldnot be bound by any express or implied "concession" bythe Union unless the Regional Director formally granteda request to withdraw the charges.2. The alleged violationsThe complaint alleges that after the trial in Case 3-CA-9304 Respondent harassed employees who support-ed the Union and/or cooperated with the Board in theearlier proceedings. Employees who had been subjectedto the coercive and intimidating conduct heretoforefound would normally be particularly sensitive to themessage conveyed by further action by the Employer,no matter its sophistication. Coercion is not rendered lessviolative of the Act by an increase in the employer's sub-tlety. Ohio Hoist Mfg. Co., 189 NLRB 685, 687-688(1971). The detailed allegations of the complaint willhere be considered in the light of Respondent's past con-duct.583S.the district court record, but I also had had the opportu-nity at the first trial to observe many of the witnesseswho testified before Judge McCurn. As will appear here-inafter, demeanor plays no part in my resolution of thecredibility of persons who did not testify before me.Indeed, all my credibility resolutions are supported byconsiderations other than mere demeanor.No evidence was presented to Judge McCurn concern-ing the matters involved in Case 3-CA-9304 and he ex-pressly refused to receive the transcript of the trial inthat case. Although the substance of the first case maynot be germane to the question whether an injunctionshould issue during the pendency of the second case, thefacts in the earlier case are of inestimable value as back-ground. Conduct alleged as violative of the Act in thesecond complaint which might, by itself, appear innocentand/or inconsequential may take on a more ominous col-oration when seen as a continuation of a flagrantly un-lawful course of conduct. Thus, although JudgeMcCurn's decision on the evidence before him is entitledto careful and respectful consideration, it is not disposi-tive of the issues presented in this proceeding.Judge McCurn held, as a conclusion of law, that theRegional Director "did not have reasonable cause to be-lieve" that Respondent had engaged in the unfair laborpractices alleged in the complaint This conclusion wasbased at least in part on implicit interpretations of theAct in conflict with the Board's. The court's decisioncontains no discussion or citation of any decisions underthe Act. The Board is the agency statutorily chargedwith administering the statute and its decisions can be re-viewed and reversed only by courts of appeals or the Su-preme Court under Section 10(e) and (f) of the Act.Thus, in this proceeding, I am bound by Board prece-dents even if they conflict with a judicial decision in anancillary proceeding.In his brief to the Second Circuit, in support of his un-successful attempt to obtain an injunction pending theappeal, the Regional Director said that much of his evi-dence had been contradicted by Respondent's "and theultimate merits of the case may not be entirely free fromdoubt." Respondent would apparently read that state-ment as somehow a "concession," calling for dismissal ofthe complaint, But conflict and doubt are in the heart oflitigation. This decision sets forth the resolutions, whichI have been charged with making.Respondent also argues that the Union's failure to fileobjections to the conduct of the election, which it lost,amounts to an "admission" of the absence of merit to thepresent complaint, which alleges preelection misconduct.So far as it appears, the Union made no attempt to with-draw its charges or to have the complaints dismissed.There is an obvious reason why the Union might reason-ably follow the course it did.44 It has long been recog-nized that egregious and pervasive unfair labor practicescan, and frequently do, so Undermine a union's supportand contaminate the atmosphere as to make it impossibleto hold a fair election within the immediate or presentlyforseeable future. NLRB v. Gissel Packing Co., 395 U.S.44 Union counsel briefly addressed this matter before Judge McCurnHowever, the transcript does not clearly show counsel's position.a. Section 8(a)(1)(1) Conduct of President Manfred BreckerOn April 2, 1980, Respondent's president, ManfredBrecker, paid an unusual visit to the Herkimer store.46On April 2 and 3 and thereafter he conducted meetingsof small groups of employees, attended also by the em-ployees' supervisors. He then held meetings of all storeemployees and supervisory personnel on April 18 andJune 5. It is alleged that in the course of these meetingsBrecker committed numerous unfair labor practices.46 All the events involved antedated the Third Circuit's decision inUnited Dairy Farmers v. NLRB, 633 F 2d 1054 (1980),46 There is no evidence of any prior visit, and in a letter to the em-ployees, dated April 15, the Union said: "Recently, the president of S. E.Nichols Co., paid a visit to Herkimer for the first time in many years.Stop and think about it, all these years before he [never] bothered toleave New York City to come Upstate and show his 'concern." 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a) CredibilityAt the outset, it should be noted that Brecker did nottestify before Judge McCurn. Further, no tapes or steno-graphic transcripts of these or other employee meetingswere offered in evidence, although tapes and/or tran-scripts were made.47 Korcz and Hathorn did not testifyat any length or in any depth about Brecker's meetings.The General Counsel's witnesses were Klimacek,Goldsmith, and Pumilio, alleged as discriminatees inCase 3-CA-9714. In addition to supervisory personnel,four employees were presented by Respondent. Specificdeficiencies in their testimony will be noted below. How-ever, some general observations are appropriate at thispoint.Before Judge McCurn, Respondent's counsel arguedthat one employee, Joseph H. Nicolette, "who has no axto grind. . . took courage to come in and testify againstsomeone he works for." Nicolette was called by and tes-tified in favor of Respondent. Additionally, he had re-ceived a wage increase in May. Similarly, employeesRose Stagliano and Judith Guise also had received raisesin May. Stagliano also circulated an antiunion petitionand passed out "No" buttons to employees while work-ing in the store. Edward Lintz had recently transferredto the Herkimer store from the Marcy store, where hehad been vocally and conspicuously antiunion. Thesefour employees testified in favor of Respondent. On theother hand, Klimacek, Goldsmith, and Pumilio obviouslydesired to keep their jobs, yet testified against Respond-ent. Thus, it is the General Counsel's employee witnesseswho are entitled to the benefit of the principle invokedby Respondent's counsel. Rodeway Inn of Las Vegas, 252NLRB 344 (1980).(b) The alleged violationsThe complaint alleges that Brecker threatened a loss ofbenefits if the Union were voted in and said that "Re-spondent would not negotiate with the Union." Klima-cek testified that on April 2 Brecker "said that if theUnion got in he would negotiate with them but wemight end up with less than what we have already." Al-though Assistant Manager Bifora had attended the meet-ing, he did not testify. Klimacek also testified that at astorewide meeting Brecker "said he didn't have to nego-tiate with the Union but he would; but we would prob-ably end up, we could end up, with less than we hadnow." Goldsmith testified that Brecker said:[W]hen the Union comes in you will lose your ben-efits . . . we will have to start all over negotiating;you don't know what you are going to earn . . .right here I have your benefits and you know whatyou have, so we should keep them.In my opinion, Brecker's statements, as quoted, do notamount to anticipatory refusals to bargain as alleged.However, they carry on the "bargaining from scratch"47 The evidence establishes that Respondent regularly records suchcampaign meetings. Respondent introduced into evidence a tape of ameeting conducted by Brecker m the Marcy store S. E. Nichols MarcyCorp., 229 NLRB 75, 80 fn. 10 (1977)motif of Korcz' statements previously found to be viola-tive of Section 8(a)(1). In the context of Respondent'sunrelenting assault on unionization, the statements wouldnaturally engender a fear in the employees that theywould lose existing benefits if they chose union represen-tation.Klimacek testified that on April 2 Brecker also saidthat "Dottie Reinhardt was fired for being the head ofthe walkout and that it was her fault that Kris Burkleand Denise Styles got fired." When Klimacek interjectedthat Reinhardt had not sponsored the proposal for awalkout on September 1, 1979, but rather had "told ev-erybody to stay in the store and to get some kind of rep-resentation," Brecker, obviously angry and agitated, re-plied that Klimacek "didn't now what [she] as talkingabout and that he knew more about what was going onin that store than [Klimacek] did." This undenied testi-mony by Klimacek establishes that Brecker violated theAct by informing employees that other employees hadbeen discharged for protected concerted activities.48Pumilio and Goldsmith testified that in April meetingsBrecker said the Board was a "kangaroo court," the ad-ministrative law judge was a "kangaroo," and Board em-ployees and agents were "idiots and jerks." Guise testi-fied that she did not recall any such statement and Stag-liano did not recall Brecker's ever having said anythingderogatory about the Board. In the June 5 all-employeemeetings, Brecker adopted "humor" as his majorweapon." The principal buts of Brecker's ridicule werethe Board and its agents, along with the present com-plaint and the employees named therein as discrimina-tees. Brecker read the complaint paragraph by para-graph, commenting on each. According to Klimacek,Brecker indicated disagreement with the allegations,which he indicated were worthy only of ridicule and dis-dain. Theatrically, he mocked the notion that he and themanagement representatives named in the complaintcould be considered "criminal." In mock histrionics, hehad each named company agent rise to deny the com-plaint allegations against him. The charade producedconsiderable laughter. As Klimacek stated, Brecker "read[the complaint and] went through [it] calling everybodya criminal and had everybody laughing and making a bigjoke out of it." He also called on the three alleged discri-minatees to comment on the allegations concerning them.Against the backdrop of manipulated hilarity, the discri-minatees could scarcely receive any sympathetic reactionbut, on the contrary, could only be embarrassed.Goldsmith testified that at the June 5 meeting Breckerdenied ever having referred to the Board as a "kangaroocourt" or to Board agents as "idiots and jerks." Accord-ing to Pumilio and Goldsmith, Brecker said he could notremember his own past statements. He indicated that the49 Brecker's statement also appears to have created the impression ofemployer surveillance of employees' protected activities However, be-cause no such specific allegation is made in the complaint, no corre-sponding finding of violation is here made.49 This is apparently Brecker's established tactic See S. E. NicholsMarcy Corp., supra, 229 NLRB at 80. "Brecker further stated that hismeeting's] with employees were 'pretty happy ones,' jokes were told, dif-ferent employees also spoke, and he said he was under the impressionthat everyone enjoyed his meetings" S. E. NICHOLS, INC.585employees must have equally faulty memories and, thus,if they claimed they "knew word for word what he said,[they] had to be lying." Stagliano also testified thatBrecker denied the "kangaroo court" and "idiots andjerks" allegation.50 The hearsay testimony concerningBrecker's self-serving denials on June 5 are entitled to noweight. He did not testify and subject himself to cross-examination. Additionally, Respondent did not presentany tapes or stenographic transcripts of the April meet-ings. The "kangaroo court" allegation is circumstantiallycorroborated by documentary evidence. In a letter toemployees dated April 15, the Union referred toBrecker's first meetings and said:[Brecker] proceeded to make wild attacks on unionsin general, Local One in particular, and even theNational Labor Relations Board.. . . The NLRB isfar from being a kangaroo court.The Union's reference to a "kangaroo court" wouldappear strange except as a response to a prior statementby Brecker.Many of Brecker's criticisms of the Board were notmade under the guise of humor. There was considerabletestimony that, in one form or another, Brecker im-pressed on the employees that Board proceedings wouldbe entirely futile in protecting employees' statutoryrights because the Board had no concern for the employ-ees and Respondent was adept at frustrating the Board'sremedial process. For example, Pumilio testified that at ameeting with about eight employees on April 2 or 3Breckersaid there would be no way in hell that [Reinhardt,Vincent, Styles, and Burkle] would ever come backand work in his store; they would have to go to theSupreme Court before he would let them in.Employee Klimacek also quoted Brecker as saying that"hell would have to freeze over before they would gethired again." Similarly, Goldsmith testified that Bre,ckersaid that he would not reinstate people that partici-pated in Union activities . . . and he also said someof these cases will go to court for eight to ten years;they will take a long time; he will keep appealingthem until they get to the highest [Supreme] courtand he said he would never give any back pay andhe hoped they didn't ever expect it especially foreight years back.Goldsmith testified that when she stated her understand-ing that some employees had been reinstated at theMarcy store, Breckersaid "Well, wait a minute, let me think" and he goes.on, "Yes, I do recall two people being reinstated,"he goes, "but I just did that to settle, it." He goes,"A few people I have given back pay just to get ridof them," and then he said "When they do come52 She placed Brecker's demal at a small employee meeting early inMarch But the first trial did not start until March 17 and Brecker did notmeet with any employees until April 2. The complaint was issued onJune 8.back they don't last because people don't get alongwith them and I consider them troublemakers andthen they leave."51Pumilio testified that in a meeting with a small groupof employees on April 2 or 3[Brecker] said that the Federal Labor Board didn'tcare about us, they weren't really worried about it,and he mentioned something about•I didn't reallyunderstand what he meant by it, but he said thepeople who worked on the side of the FederalLabor Board if a Union came in, they would haveno need for us and we would probably be fired.Goldsmith cast a little more light on the subject. She tes-tified that Brecker said "the Labor Board is working forthe unions" and, if the Union got in, it would controlemployment, jeopardizing the jobs of present employ-ees.52 The purport of the statements was clear: Breckerwas effectively saying Respondent eventually could, andprobably would, fire union supporters with impunity be-cause the Board would have no interest in protectingthem after they had testified in support of the pendingcomplaints.There was credited testimony that Brecker braggedthat, although it might lose some cases before the Board,it won its "big" cases in the courts. As set forth below,Korcz repeated this message. However, the facts do notsupport the boast. Respondent's batting average beforethe Board and the courts is low by any objective stand-ard.The foregoing evidence establishes that Brecker pro-claimed that the Board was furthering unions, but wasboth unable and unwilling to protect employees' statuto-ry rights. He boasted of his past success in resisting theremedial processes of the Act and exuded consummateoptimism of his continued success in the future. He leftno doubt that the Board was no match for Respondentand thus employee resort to the Board would be futile.And the fate of the employees who had initiated theunion campaign advanced futility to extreme danger. Themessage, in short, was that the employees were at themercy of Respondent, on whom they were economicallydependent, and could expect no protection from theBoard.The right to criticize and satirize the Government andits agents is a basic privilege of citizens in a democracy.Whatever one may think of the taste of crass ridicule ofa tribunal by a party to a pending case, it does not ofitself constitute an unfair labor practice. The Board hassurvived intact at least its fair share of criticism, includ-ing parody and ridicule.5i Contrast Respondent's protestations, in the employee handbook andin employee meetings, that Respondent will protect employees frombeing "harassed" by sohcitation of umon cards and "threats" by unionsupporters52 Her testimony was: "[Brecker] said the unions are working•theLabor Board is working for the inuons and he said that the Labor Boardis not, you know, you would get hired out through the unions, that ishow they are making their money" 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt has clearly held that criticism of the Board is not initself violative of the Act. McGraw-Edison Co., 195NLRB 462 (1972). But the precious right of free speechdoes not extend to protect an employer's intimidating hisemployees not to use statutorily provided protectionfrom depredations by their employer. Statements by anemployer not unlawful in themselves may be violative ofthe Act "in a context of unfair labor practices." Id. at463 fn. 1 (referring to Brearley Co., 163 NLRB 637, 638fn. 1 (1967)). Respondent's offense lay not in its criticismof the Board, but in its message that resort to the Boardwould be futile. Scott's, Inc., 159 NLRB 1795, 1796-1797(1966), enfd. as modified sub nom. Electrical WorkersIUE v. NLRB, 383 F.2d 230 (D.C. Cir. 1967).53 Particu-larly where, as here, the employees had already seen thesevere punishment Respondent meted out to employeeswho exercised their statutory rights, it is difficult toimagine more coercive and threatening conduct thanpropounding the futility of resort to the Board, whichwas asserted to be no match for Respondent. The use ofhumor does not render noncoercive, and thus lawful,conduct that has a necessary, natural tendency to dis-suade employees from using their statutory tools to pro-tect their rights. As Respondent has previously beentold, the test of employer conduct is "whether the con-duct is reasonably calculated or tends to interfere withthe free exercise of the rights guaranteed by the Act." S.E. Nichols Marcy Corp., supra, 229 NLRB at 80.The present record clearly establishes that, throughcoercion and misrepresentation, Brecker interfered withRespondent's employees' availing themselves of the pro-tections of the Act." In the course of committing thisviolation, Brecker also managed to violate the Act by,inter alia, stating that other employees had been dis-charged for union and protected activities, threatening aloss of benefits in the event of unionization, threateningloss of job security in the event of unionization, andthreatening refusal to reinstate or retain discriminatorilydischarged employees.(2) Conduct of Division Supervisor Henry KorczKorcz' campaign activities before the trial in Case 3-CA-9304 have been discussed above. The evidence es-tablishes that he followed much the same pattern duringthe rest of the preelection period.The complaint alleges that Korcz participated in acampaign of "[d]isparaging the Board's processes by in-forming [Respondent's] employees that the Labor Boardwins the small cases but Respondent always wins in theend." IClimacek credibly testified that Brecker had madestatements to that effect at a small meeting on April 2and at a meeting of all employees and supervisory per-sonnel on June 5. Korcz testified to having repeatedBrecker's views at a meeting on April 18.5553 Cases cited by Respondent sustaining employees' right to criticizeunions obviously have no bearmg on the Issue here involved.54 At least to some extent, Brecker's efforts were successful. At theJune 5 meeting Goldsmith was placed on the defensive, protesting thatshe had not intended that information she provided to a Board agentwould be used as the basis of charges against Respondent.55 He testified that before holding employee meetings, he discussedthem with Brecker. He proceeded to state that in such a discussionAgain, Respondent was attempting to convince theemployees that the Board was powerless to protect themfrom Respondent's misconduct. The facts are that in liti-gated cases courts have ordered enforcement of Boardorders against Respondent and Respondent has been heldin contempt of judicial enforcement orders. Respondent'sdubious success has not been achieved in the courts butin its contumacious flouting of the courts and the Board.The Union's letter of April 15 to the employees saidthat at Herkimer Respondent was using the same tacticsas it had at Marcy. In an employee meeting on April 26Korcz said that the Union was right in that statement.According to Korcz, Respondent's tactics at Marcy hadbeen to disseminate the truth. As hitherto noted, howev-er, the Board disagreed and found that Respondent'sMarcy campaign included massive unfair labor practices.The complaint further alleges that Korcz "[d]iscour-aged its employees from attending a Union meeting."Goldsmith testified that on March 31, at a meeting withabout six employees, Korcz referred to an announcementof a union meeting and said "he wanted to let everyoneknow they did not have to attend even though it sound-ed like they were forcing you to attend, it's up to you."The union announcement does not expressly or impliedlyindicate that attendance at the meeting was compulsory.Titus, Korcz went out of his way to suggest that em-ployees not attend. However, he did leave it up to theemployees. They were able to read the meeting an-nouncement and appraise Korcz' comment. I find that,under the circumstances, Korcz' conduct did not violatethe Act.(3) Store Manager Robert HathornThe complaint alleges that Hathorn improperly ques-tioned employees as to the testimony they were going togive at the first trial. Klimacek and Pumilio both in-formed Hathorn when they were subpoenaed by theGeneral Counsel to appear at the hearing in March. Kli-macek testified that Hathorn "asked [her] if [she] knewwhat it was all about and [she] told him not really andhe said it was to do with the Union." Thereafter, Hath-orn asked her if she had received any telephone callsabout the subpoena and she replied in the negative. Pu-milio testified that, when he first told Hathorn about thesubpoena, Hathorn merely said that it was nothing toworry about and Pumilio should "just tell the truth andeverything will be all right." Later that day, however,Hathorn joined Pumilio, who was talking with anotheremployee. According to Pumilio, Hathorn "was wonder-ing why the Federal Labor Board wanted [Pumilio] totestify." Pumilio said he did not know and then ignoredHathorn's repetition of the inquiry. Hathorn in essencecorroborated Klimacek's testimony and Pumilio's testi-mony concerning his first conversation, but deniedhaving had the second conversation reported by Pumilio.I credit Pumilio.before the April 18 employee meeting "and during the time of that con-versation, Mr. Brecker said that he had won a big case, or he had won,and he said in Board hearings we lose, but m the courts we wm. And thisis what I told the employees, that we won a case in the courts, but welose them before the Board." S. E. NICHOLS, INC.587Hathorn did not directly ask either Pumilio or Klima-cek what they would testify to at the hearing. But Hath-orn knew that the subpoenaes had been issued on behalfof the General Counsel and therefore presumably theemployees' testimony would support the complaint.Thus, by wondering out loud why they had been sub-poenaed, Hathorn clearly was inviting the two employ-ees to reveal what information, if any, they had given tothe Board and what testimony Respondent would haveto meet at the trial.Particularly when viewed in the context of Respond-ent's aggressive campaign, which included attempts tofrustrate Board processes, Hathorn's implied probing ofKlirnacek's and Pumilio's prospective testimony consti-tuted coercive interrogation violative of Section 8(a)(1)of the Act.(4) Edward LintzThe complaint alleges that Edward Lintz, an agent ofRespondent, threatened employees with possible closureof the Herkimer store if the employees chose to be repre-sented by the Union. The evidence leaves no doubt that,at an employee meeting held by Brecker on April 18,Lintz spoke for about 15 minutes. He said that, if theUnion got in, wages would probably rise, but the storewould be unable to absorb such increases for all employ-ees, with the result that some would be laid off and therest would have to work twice as hard as they had in thepast. Additionally, Lintz said that grocery stores hadbeen going out of business and retail stores could notcontinue operations with a union. According to Gold-smith, Lintz "said other stores have closed down fromunions being there but it doesn't mean the Herkimerstore will close down." There was no contradiction oftestimony by Klimacek, Pumilio, and Goldsmith thatthroughout Lintz' speech Korcz smilingly nodded his ap-proval and agreement. Goldsmith testified that Breckersaid he agreed with Lintz' statement. Brecker also saidthat if Lintz was considered Respondent's agent, Gold-smith, Puna•, and Klimacek, the alleged discriminatees,would be deemed agents of the Union.In reviewing the present complaint at the June 5 meet-ing, Brecker called on Lintz to comment on the allega-tion concerning him. Lintz seized the opportunity torepeat his previous message. According to Goldsmith,Lintz said that he had previously "said a lot of storeshad closed down but he didn't say the Herkimer storewould close down." Klimacek said that Lintz then saidthat the Union had been defeated at Marcy and repeatedthat under a union "there would be less manpower formore money and that [the employees] would be workingharder and that the store could possibly close," Accord-ing to Klimacek, Brecker said that Lintz was merely anemployee "and that anything Edward Lintz said was notany kind of reflection on the company." But there is noevidence that Brecker or Korcz ever disavowed the sub-stance of Lintz' statements.Respondent's only defense to the allegation concerningLintz is that he was not an "agent" of Respondent andthus Respondent cannot be held responsible for his state-ments. Lintz had been working at the Herkimer storeonly about a week before the meeting at which he spoke.He had previously worked at the Marcy store, where heardently worked against the Union. His unexplainedtransfer during the active preelection campaign stronglysuggests that it was motivated by his known antiunionsentiments. Although the complaint specifically allegedthat Lintz was an "agent" of Respondent, Respondentdid not present him as a witness. Respondent argues thatan adverse inference should be drawn from the GeneralCounsel's failure to subpoena Lintz. But the GeneralCounsel was not required to present the targets of thecomplaint. I fmd that Respondent's unexplained failure tocall Lintz and Brecker warrants an inference that theycould not corroborate Korcz' denial that he knew Lintzwould speak at the meeting.By permitting Lintz to speak at length on April 18 andthen inviting a repetition on June 5, and signifying ap-proval and agreement, Brecker in effect adopted Lintz'views. Thus, Respondent is responsible for Lintz' state-ments, which contained threats of store closure, loss ofemployment, and increased work burden, in violation ofSection 8(a)(1) of the Act. Telex Corp., 171 NLRB 1155,1156 (1968). See also Litho Press of San Antonio, 211NLRB 1014, 1015-1016 (1974), enfd. 512 F.2d 73 (5thCir. 1975); Dal-Tex Optical Co., 152 NLRB 1317 (1965),enfd. 378 F.2d 443 (5th Cir. 1967).(5) Shrinkage bonusAn amendment to the complaint alleges that on June5, shortly before the election, Brecker announced thatthe Herkimer store would receive a $2000 "shrinkagebonus," to be distributed among the employees and su-pervisors. No such bonus had ever been granted beforeat the Herkimer store.According to Korcz, Respondent has a practice ofgranting bonuses to stores where the amount of loss fromshoplifting, pilferage, etc., had been reduced during thepreceding year. There is no written statement of anysuch policy or practice and, so far as it appears, the Her-kimer employees had never previously been informedthereof. Respondent provided no details, such as themethod or formula for determining a store's entitlementto a bonus or the timing and amount thereof. The onlyevidence concerning bonuses granted to other stores wasthat those in Marcy and New Hartford had recently re-ceived their first. Herkimer is about 13 miles from Uticaand, according to a system map placed in evidence byRespondent, the Marcy and New Hartford stores are inthe Utica metropolitan area. Korcz, who had previouslyserved as manager of each of these stores, has beenfound to have committed numerous unfair labor practicesat Marcy. By itself, the fact that such bonuses had re-cently been awarded for the first time at Marcy andNew Hartford has no tendency to prove any establishedcompany policy.An amendment to the complaint made on September3, 1980, alleges that on that date Respondent unlawfullygranted the promised shrinkage bonus. At the hearing onSeptember 15, the General Counsel withdrew that allega-tion. Repondent argues that the withdrawal "constitutesan admission by the Board that it does not have evidenceto show that granting the bonuses was an unfair labor 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpractice" and thus it "follows as a matter of logic thatpromising the shrinkage bonus was not done to discour-age Union activity." As noted above, on September 15all counsel desired to submit the case on the districtcourt record. Because the bonus was allegedly grantedon September 3, obviously it could not have been litigat-ed in the district court trial in July Under the circum-stances, no adverse inference can be drawn from theGeneral Counsel's withdrawing the allegation that thebonus was granted.The promise of a new benefit made before the electionwas clearly violative of the Act. Whether the subsequentgrant of the bonus (which is impliedly confirmed in Re-spondent's brief) also violated the Act is not before me.b. Section 8(a)(3) and (4)(1) June E. KlimacekKlimacek works in the automotives department. Sheand Hathorn testified that before the trial he passedthrough the automotives department just a few times aday. Klimacek testified that, beginning on March 19, theday after she testified, Hathorn visited the departmentmore frequently and for longer periods, standing around,"just keeping an eye on" Klimacek.Toward the end of March, Klimacek was instructed toload 39 cases of snowmobile oil in a tractor-trailer onto apallet for transfer to a Nichols truck. When she asked forsome assistance, Hathorn spoke to the truckdriver andthen informed Klimacek that there was nobody to helpher. She testified that before then she had always beengiven assistance in such loading or unloading operations.Hathorn testified that when Klimacek asked for help, hereplied: "Why don't you get a stock boy to help you doit." Hathorn did not provide any details, such as theavailability of a stockboy. I credit Klimacek's testimonythat, contrary to past practice, she had to perform thejob unassisted.On the same day, Klimacek was paged to the front ofthe store to pick up some refunds. As she was proceed-ing, Korcz stopped her and asked why she had left herdepartment unattended and why she was wearing aNichols garage jacket rather than a smock. She explainedthat she had been paged and the person operating thehome center keeps an eye on the automotives departmentin such cases.Female employees are required to "wear the storesmock56 whenever they're on the sales floor, in theoffice, or at the register." However, Klimacek testifiedthat she has "always worn a garage jacket" and had notpreviously been rebuked therefor. As described, thejacket appears most suitable for loading tasks such as shedid that day. Korcz testified that wearing of smocks "isimportant because by wearing the smocks, they identifythemselves as Nichols personnel," which "helps to pre-vent shoplifting," and the smock "protects the clothingof the individual." the garage jacket also contains the56 This appears in the "Dress Code" in the 1980 employee handbook.The "Dress Code" in the earlier version was considerably shorter andvery general, saying that, when dealing with the public, employees"should choose the appropriate attire" and that "appearance and groom-ing" largely determine the first impression one makes on others.Nichols name, thus providing the desired identification.The employee handbook tells employees to wear theiridentification badges with their names "prominently dis-played" at all times. Selling, as such, presents littledanger to an employee's clothing and the male sales per-sonnel wear no smocks or similar "protective" garments.The next day Klimacek bought some candy Eastereggs. When, in answer to Hathorn's inquiry, she said shewas going to eat them in the department, he took themfrom her, threw them on. a counter, and said they wouldbe in the front of the store when she wanted them. Shereplied that other employees ate while on duty, but re-fused to "squeal on" any. The employee handbook con-tains no rule about eating. The absence is noteworthy be-cause the "General Rules to Remember" (formerlycalled "General Tips") do tell employees to "[a]voidchewing gum during working hours." Employee BeverlyStagliano, called by Respondent, testified that Hathornhad told the employees that they were not to eat orsmoke on the selling floor. Employee Rose Ceneviva didnot testify to any such general admonition, but opinedthat "the employees should know that they shouldn't beeating in front of customers." The evidence establishesthat, if there is any "rule" against employees' eatingwhile at work, it is more honored in the breach than inthe observance. For example, on cross-examination, Cen-eviva testified that she had seen employees eat or drinkin their departments at least once a week; and that, de-spite supervisory knowledge of such activities, the only"enforcement" of the rule that she knew of occurredabout 5 months previously, when an assistant managertold her not to take a drink onto the selling floor. Guisetestified that she was reprimanded "everytime [she] wascaught," but nonetheless she continued to eat and/orchew gum in the store. Korcz testified that he had "en-forced" the no-eating rule "many times," but the onlytime he could recall involved the Styles incident dis-cussed above (sec. II,A,2,d).57On April 7, Klimacek was called to the office. Con-trary to past practice, the office door was left openduring her meeting with Hathorn. Hathorn first dis-cussed the possibility that Klimacek had received toolarge a refund when she returned a purchased item. Thatmatter was adjusted and Respondent levels no criticismof Klimacek because of this. Hathorn next said that em-ployees Judith Guise, Ceneviva, and Marion Dygert"hated" and "were against" Klimacek. He later eliminat-ed Dygert, but said that Guise and Ceneviva had madewritten statements. He then presented Klimacek with awritten "final warning" slip, which said: "Employee hadbeen harrasing [sic] other employees and embarrasing[sic] them in front of customers. Has to cooperate withother employees and not complain in front of custom-ers." Klimacek refused to sign the warning slip.Pursuant to her request, the next day Hathorn gaveher copies of typewritten statements by Guise and Cene-viva dated March 28, 1980. Guise's statement recitesthat, while she was relieving Ceneviva at the register in57 Ceneviva thinks the antieating rule is "well enforced," but "the em-ployees just don't listen to it" S. E. NICHOLS, INC.589the home center, a customer asked for help in the auto-motives department. Guise went to the department, re-moved a stereo from behind the counter, and took it toher register, where she rang up the sale, thereuponmaking out a commission slip. When Guise told Klima-cek about the incident, Klimacek became irate, rudelyasking why Guise had not followed the customary prac-tice of calling Klimacek. Guise's statement adds: "Anytime we call June she get[s] mad." Apparently themutual anger on this occasion concerned entitlement tothe commission on the stereo sale. Hathorn, who hadseen Guise serving the customer in Klimacek's absence,asked Guise if she would provide a written statementconcerning the incident. Guise agreed because, as shetestified, she "was mad enough at the time to do any-thing." Ceneviva's statement recited that on her lunch-eon breaks her register is usually watched by Guise.However, Guise was out sick from March 22 through26. According to Ceneviva, when asked to watch theregister in that period, Klimacek became upset and "gave[Ceneviva] a hard time." Using a common obscene epi-thet, Klimacek asked why there were not more employ-ees so that she would not have to neglect her own dutiesto watch the register. Ceneviva then adds a note of re-sentment at having to mark merchandise for Klimacek,saying: "Maybe if [Klimacek] would ask me instead oftelling me I wouldn't mind it so much." Although herwritten statement does not so report, Ceneviva testifiedthat in the course of the March incident she twice spoketo Hathom and Klimacek did not undertake to relieveCeneviva until spoken to by Hathorn. Neither Hathomnor Klimacek testified to that effect.Hathorn conceded that he had solicited the two em-ployee statements and he had never previously requestedor received any such statements. In explanation, he testi-fied:[T]be reason being because I understood that June[Klimacek] had testified before the Court, the Na-tional Labor Board hearing, I felt it was necessaryfor her to have another warning for her on the co-operation that she was giving the employees in thestore, that she wasn't being cooperative at all, andturned one of the written statements forward to ourattorneys to see if it warranted a warning or not kirmy own protection if I was to warn her.58It is significant that Hathorn sought legal advice withoutmaking any investigation. It is difficult to understandhow he could hope to act fairly without at least hearingKlimacek's side. It is also unclear how counsel could"advise" on a managerial decision without more informa-tion.The testimony of Guise and of Ceneviva clearly showsthat they were bent on supporting Respondent's position.Ceneviva, especially, attempted to avoid answering ques-tions that might have adduced evidence adverse to Re-spondent." Her desire led to frequent inconsistencies58 At another pomt Hathorn testified that he sent both employees'statements to counsel. Respondent's counsel said that his office had"receive[d] typed statements for review."59 One example will suffice to refleci her testimonial attitude-within her testimony. It is perhaps no coincidence thatGuise and Ceneviva both received 15-cent-per-hourwage increases in May."The record establishes that on December 8, 1979, Kli-macek had received a written warning for being uncoop-erative in helping at the home center register. In answerto that warning, IClimacek maintained, inter alia, thatCeneviva and Jennifer Talbot turned over the register toKlimacek without sufficient money for operation andoverstayed the breaks for which Klimacek relieved them.Klimacek testified that she had spoken to Assistant Man-ager Worden, her immediate superior, who thereupontimed the employees and reported that Klimacek wasindeed right•Ceneviva and her colleague did overstaytheir alloted breaks. Klimacek testified that she had notrequested recall of that warning notice because Wordenhad assured her that, although it would be in her file, "itwasn't going to be sent to New York or anything." InOctober or November 1979, after a complaint by Talbot,Hathom had spoken to Klimacek about operating one ofthe home center's two registers. Klimacek testified thatshe had discussed the matter with Worden, who told herto "keep a notebook and to tell him who was taking howmuch time and when this happened." The notebook shethen kept was the basis for her defensive statement to theDecember written warning, Because Worden did not tes-tify, Klimacek's testimony concerning him is undeniedand is credited.So far as it appears, Hathorn did not consult Wordenbefore issuing the April "final warning," which couldlead to discharge on the next claim of misconduct byKlimacek. Thus, Hathom subjected Klimacek to severediscipline on the one-sided complaints of other employ-ees, solicited by him, without any investigation. BecauseHathorn himself testified that his procedure was dictatedby the fact that Klimacek had testified in the first hear-ing, the inference is inescapable that he was building arecord for Klimacek's discharge for any claimed misstepin the future.As noted above, on June 5 Brecker conducted an em-ployee meeting in which he reviewed the complaint itemby item. In carrying forward his parody of the com-plaint, he questioned Klimacek about the allegations con-cerning her. The evidence leaves no doubt that hismanner of questioning subjected her to ridicule and em-barrassment. She refused to answer the questions ormake any comments."Q. . . . Isn't it a fact that Mr. Hathorn asked you to write up astatement against her, isn't that correct?A. He didn't ask you [sic] He said it was up to me if I wanted todo it it was my own free will. He didn't tell me I had to write it Upor anything like that.Q. Did he approach you or did you approach him?A. I don't remember.Q. Isn't it a fact that he approached you?A All right, he approached me.60 Hathorn testified that Staghano and Joseph Nicolette, the two otheremployees who testified on behalf of Respondent, had also receivedraises of 15 cents per hour in May.61 To avoid the necessity of answering, she said that counsel for theGeneral Counsel had instructed her not to comment on the complaint,but, in testifying, she acknowledged that she had not received any suchContinued 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe foregoing summary of the evidence concerningRespondent's conduct vis-a-vis Klimacke shows a con-sistent pattern of badgering from the time she revealedthat she had been subpoenaed by the General Counsel totestify at the first trial. Accordingly, I find that, as al-leged in the complaint, Respondent discriminated againstKlimacek in violation of Section 8(a)(3) and (4) of theAct.6 2(2) Margaret GoldsmithGoldsmith had worked at the store since around thebeginning of 1978 and in the toy department sinceAugust 1979. In January 1980 she was also given dutiesin the furniture department and swimming pools wereadded to her responsibilities in March. Her predecessorin the toy department had not had such other duties.Before March 24, 1980, when she testified in the firsttrial, she had never been adversely criticized, disciplined,or reprimanded. She testified, without contradiction andcredibly, that Hathorn and Worden, her immediate su-pervisor, had praised her work.Goldsmith testified that before the March hearingHathorn paid two or three brief visits per day, duringwhich he merely complimented her and never gave herany instructions. However, beginning on Monday, March24, Hathorn spent considerably more time in the toy de-partment, criticizing and directing her work. She testifiedthat Hathorn prepared a written list prescribing theorder in which she was to perform her duties. Goldsmithtestified that at that time she "was behind in work" be-cause of the hearing the previous week, death of hergrandfather, and her having been out of work for illness.Hathorn corroborated that before March he had visitedthe toy department "about the same as automotives,home improvements, two, three, maybe four times aday," but increased the visits to "five or six times" a dayafter the hearing. He denied that he had prepared a listof duties for Goldsmith, but maintained that the toy de-partment remained a "mess." At Goldsmith's request toKorcz, Hathorn provided her temporary assistance andthe department got straightened out. According to Hath-orri, the department remained in good condition "about acouple of weeks," but then "started looking bad again,merchandise was scattered all over the place" throughApril and May. However, Hathorn also indicated that in-ventory in the toy department is normally low in Janu-ary and February, following the Christmas season, andcomes in in large quantities in the spring, beginning inMarch. Hathorn also failed to mention Goldsmith'shaving been out sick and on vacation.Linda M. Abramczyk, departmental supervisor foreight stores, with her office in New York City, testifiedthat the department had been a "mess" in March andApril. She was vague about dates, saying: "1 can't giveyou specific days. I go in there about every two or threeinstruction. Contrary to Respondent's contention, I do not find that herfib at the employee meetmg casts any doubt on her testimonial credibil-ity.62 Although prime motivation appears to have been retaliation for Klt-macek's testifying at the first hearing, in violation of Sec. 8(a)(4), the sup-port of the Union she revealed in testifying also played a part The af-firmative remedy would be the same under either Sec. 8(a)(3) or (4).times, four times, a month. . . . I would have to look itup on my calendar."63 She then testified that, during a"full week" she spent there in April, she and Wardenstraightened out the department. She then conceded thatGoldsmith could have done nothing "that particularweek" because she was on vacation. In any event, it ap-pears that Abramczyk said nothing to Goldsmith untilJune, despite her indication that the department's appear-ance was satisfactory only when she and Wordenstraightened it up. And then she testified that she hadhad to work with Goldsmith straightening out the de-partment 3 or 4 hours on each of 20 to 30 visits she hadmade since January, belying Hathorn's contention that adeterioration in Goldsmith's department required his in-creased observation after the hearing.Hathorn conceded that he had taken notes concerninghis observations. Goldsmith testified that he had neverpreviously done so. Stagliano testified, with no details,that she had "occasionally" seen Hathorn take notes pre-viously. But, because Stagliano works in the pharmacy,and indicated that she does not have much occasion toobserve employees on the general selling floor, her cur-sory testimony could not overcome Goldsmith's specifictestimony. In any event, for reasons shown elsewhere, Ifind Stagliano to be a most unreliable witness, whose tes-timony is unworthy of credit.Before her vacation in April Goldsmith placed under acounter some merchandise that she intended to purchase.During her vacation, Hathorn saw the merchandise andhad it removed and placed back on the shelves. Despiteconsiderable testimony to the effect that it was custom-ary for employees so to reserve merchandise for theirown purchase, and that supervisory personnel were fullyaware of this practice, Respondent maintains that Hath-orn's action with respect to Goldsmith's merchandisewas proper because of claimed rule that all merchandiseto be purchased by employees was to be taken to thelayaway desk and held there until payment. There is nosuch rule in the employee handbook or in any otherwritten form. There is considerable evidence that Re-spondent's representatives knew that at least some em-ployees did not know of any such rule. To establish itsexistence, Respondent presented Ceneviva and Stagliano.But both of them on cross-examination acknowledgedthat no such general rule existed or was enforced,6463 She also testified: "I have a specific set schedule that I am on"64 Ceneviva's testimony in this connection is illustrative of her testimo-ny generally and of much of the testimony of other witnesses for Re-spondent:Direct examinationQ. What should an employee do if they want to buy merchandisefor themselves from the store?A. I usually put it m the office on the layaway section, hang it upor on the shelves.Q. And do you know that it is a rule that you shouldn't put itunder your counter'A. Yes,Q. Have you ever seen that rule enforced?A. Yes•Well, I haven't, I mean I haven't seen anyone but I haveheard that• It is not m the handbook but I mean Mr. Hathornwas said, Don't keep merchandise under your counters or stuff likethat.Cross-examination.Continued S. E. NICHOLS, INC.591Stagliano said that Hathorn had asked employees not putmerchandise under the counters "before Christmas be-cause he didn't want Christmas merchandise. . . under-neath counters until after the holidays." And "a coupleof times" employees were told by a P.A. announcementto pay by Friday, payday, or "[alt least before the sale isover" for "any merchandise in their stockroom." Thebest Hathorn could testify was that he "was under theassumption at that time that all employees were aware ofthis" rule.During Brecker's employee meeting on April 2 Gold-smith asked why she had not been given a wage raise inview of her added responsibilities in furniture and pools.After the meeting, Brecker spoke with Goldsmith. Korczand Hathom joined them. Brecker said they "were goingto have to straighten. . . out" the matter of Goldsmith'spay. After Brecker and Korcz then spoke privately,Brecker returned to Goldsmith and said: "Well, withUnion activity we cannot do anything aobut it rightnow." When she protested that she had been promised araise in August, Brecker "said he couldn't do what theprevious manager didn't do and. . . Mr. Genung mustnot have gotten along with" Goldsmith.65 Brecker ad-vised Goldsmith to "ask the Union to give [her] a raise."She quoted Brecker as then saying: "If you want a raise,write about [your] hardships to me, I will give it to theLabor Board and the Labor Board will decide whetheryou can get a raise without my getting any charges."Not having testified, Brecker obviously did not denyany of Goldsmith's testimony. Nor did Korcz or Hath-orn deny it. Hathorn confirmed Brecker's expressed posi-tion, saying: "We have constantly put employees off inthe store because of the union problems . . . and wedidn't want it to be considered as a bribe at that time."Korcz testified to the same effect. When asked how hesquared the "bribery" fear with the actual grant of in-creases to 10 other employees in the month or twobefore the election, Korcz replied that he "had no con-cern with the other employees. They were doing theirjob," but he "excluded [Goldsmith]. . . because she wasnot doing her job, and [Korcz] was afraid that [he] wasgoing to get accused of bribery." The logic of this posi-tion is not apparent: Was he afraid that the Union wouldclaim that giving a raise to an identified union supporterwas a "bribe," while simultaneous raises to antiunion em-ployees would go unchallenged? In any event, the pend-ency of the Board proceedings was the only reasonBrecker gave Goldsmith for withholding her raise; shewas not told that her performance was unsatisfactory.Q.. . [D]o you m fact know that employees do in fact put mer-chandise under their counters?A. Yes.. .Q. Isn't it a fact what they do normally is if there is a sale, theyare allowed or they do take merchandise on sale and put it under thecounters for their purchase, is that correct?A. YesQ. That is normal practice in your store, is that right?A. A lot of employees do it, yes.Q. And supervisors are aware of this?A. I guess so, yeah65 Contrast Respondent's claim that Genung was discharged for hisfailure to grant wage increase.Hathorn testified that because employees were de-manding raises during the union campaign he and Korcz,with advice of counsel, "devised a system [by] which wewould pass out raises in this respect to make it fair to ev-erybody and what we decided upon was anniversarydates. . . if an employee had been there a year withoutanother raise then they would get a raise." There was noattempt to show that the 10 or so raises granted beforethe election conformed to the anniversary formula andthe evidence does establish that one employee received araise in considerably less than a year.During his satirical review of the second complaint onJune 5, Brecker questioned Goldsmith about the accusa-tions involving her. She revealed that, pursuant to hisprevious advice, she had sought Board approval of araise for her, but the Board could not help. Brecker'scalling on and questioning Goldsmith could not fail toembarrass her before her peers.The next day Hathorn told Goldsmith that "he didn'twant any more harassment charges brought up againsthim" and in the future he would bring four witnesseswhen he discussed her department with her. Goldsmithreplied that she had become involved only because shethought Reinhardt's discharge was unfair and would notpress any further charges. Thereupon, Hathorn said hewould bring only one witness when he spoke to herabout her department. After initially protesting, Gold-smith said she would not object to the presence ofWorden. Hathorn rejected the suggestion, saying that,for his "protection," he needed a nonmanagement "wit-ness in case something happened." At that, Goldsmithsaid that if' Hathorn thought her work was not good, shewanted to be transferred. The matter was then tabled.Hathom testified that he wanted somebody to "verify"that he had "talked to her about. . the condition of thedepartment . . . to protect [himself] against any unfairlabor practice charges." He added: "If there werecharges that would be brought up, I was going to bringfour people back . . and they would go through thedepartment with me to verify what the department lookslike and that I have not harassed" Goldsmith. Becausethere is no evidence that Hathorn normally subjectedemployees to the presence of "witnesses" to discussionsof work, it is clear that he was subjecting her to a dis-criminatory working condition because of her testimonyat the earlier trial.The record leaves no doubt that immediately after thefirst trial Respondent embarked on a persistent course ofdiscrimination against Goldsmith with regard to wagesand working conditions in retaliation for her testimonyand designed to prevent any further erhployee recourseto the Board. As such, it was clearbi violative of Section8(a)(4) and (1) of the Act.(3) Fred PumilioPumilio, who has worked at the Herkimer store forover 6 years, testified that, before the first trial, Hathornspent little time in the home center "because Mr. Biforawas our boss" and Hathorn was called in only if therewere problems. However, after the hearing Hathom andKorcz both spent more time than before in the home 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcenter and the adjacent automotives department whereKlimacek worked. Nicolette, a witness for Respondent,testified that the home center "doesn't require a lot of su-pervision from the store manager so on any given day,he might come back to the Home Center once duringthe day and browse around," but, beginning in mid-March, Korcz visited the Herkimer store more than hehad previously and spent time "[w]alking around lookingat things talking to people" while Pumilio was in thestore. According to Pumilio and Klimacek, Hathorn tooknotes while observing this area, which he had never pre-viously been seen to do.Pumilio testified that on the evening of March 24Goldsmith gave him some union books for distributionamong the employees. He placed them in a manila enve-lope, which he then put in his filing cabinet. The enve-lope was a used one ready to be discarded. The nextevening he placed the books on a table in the front cafe-teria. As he was leaving, he passed Supervisor Madison,who thereupon paged Hathoni.66 Later that evening,Hathorn spent an hour or more in the home centerwatching Pumilio. The next morning, Pumilio was calledto the front office, where, in the presence of about fouroffice employees and Hathorn, Korcz displayed the en-velope full of union books and said that "[p]assing outunion books and storing them in Company equipment"was "against store policy." Korcz rejected Pumilio'sclaim that he had not acted "on store time," stating thatHathorn had checked the lounge both at lunchtime andduring Pumilio's break and the books had not been therethen Korcz then handed Pumilio a previously writtenwarning slip for "[d]istributing union handbooks on com-pany time and using company equipment to store suchmatters." Korcz accused Pumilio of "harassing thepeople in the store" and "walking around not doing [his]job." Korcz directed Pumilio henceforth to stay in thehome center. According to Pumilio, during this meeting,Korcz spoke in a loud voice and, contrary to usual prac-tice, the office door was kept open so other employeescould hear what was going on.Although Korcz testified that he could not recall"restrict[ing] Pumilio's movement in the store," I creditPurnilio's testimony that Korcz told him henceforth toremain in his department. And, despite Korcz' testimonythat he spoke in his "normal tone of voice," I creditstatement that Korcz spoke in a "high-pitched" tone,which could be heard by employees outside the office."Respondent maintains that the General Counselwaived any claim that the warning slip given to Pumiliowas discriminatory because the Board's brief in theSecond Circuit (on the appeal from Judge McCurn'sdenial of a 10(j) injunction) states, in Respondent'swords, that the Regional Director "is not appealing thefinding . . . that there was no reasonable cause to be-lieve that Nichols maintained rules barring solicitationand distribution of union literature in order to prohibit66 Hathorn later conversed with employee James Grates Punitho testi-fied that Grates later reported that Hathorn had asked Grates if he wasbeing harassed about the Union or bothered m any way by Punnlio. Thishearsay testimony was received without objection67 The encounter occurred before the store was open for business, sothat, as Punuho indicated, no customers could have heard it.and/or discourage. . . union activities [or] the finding ofno reasonable cause to believe that Korcz had wrongful-ly issued a warning to Pumilio in enforcement of this al-legedly discriminatory rule." Before me, the parties stip-ulated that the General Counsel did expressly excludecertain allegations of the complaint from the appeal inthe injunction action. However, the stipulation is garbledin the transcript and it is impossible to say whether Re-spondent's statement of the exclusions is correct. In anyevent, there are many possible reasons other than an "ad-mission" for not appealing specific portions of an adversedecision. The issues and decisional standards in Section10(j) and Section 10(a)-(f) proceedings are different. TheGeneral Counsel is fully within his legal rights in nowattacking the warning given Pumilio.It is at least doubtful whether merely placing literatureon a table in the cafeteria would constitute "distribu-tion." In any event, as previously held, the no-distribu-tion rule was invalid. And it was discriminatorily appliedto Pumilio. His "distribution" could not have taken morethan a few seconds from his work because it occurrednear the office, where he had gone in the course of busi-ness. It is clear that employees are permitted to conductpersonal business, such as making purchases, and engagein personal conversations during working time. Nor didRespondent establish the existence of any restriction onemployees' keeping personal property in company-pro-vided file cabinets.68 And the manila envelope had nofurther utility to Respondent.Respondent would justify Korcz' angrily reprimandingPumilio within earshot of other employees by his "false-ly" denying having distributed union literature on com-pany time. But the written warning and oral reprimandwere not for untruthfulness Manifestly, Korcz' angerstemmed not from any untruthfulness or abuse of work-ing time, but from the union orientation of Pumilio's con-duct. The message could not have been lost on any em-ployees who overheard.Respondent further argues that Korcz would havebeen justified in restricting Pumilio's movement becausePumilio himself revealed that, as known to management,he had engaged in fairly extended conversations withemployees Grates and Dave Marconi during workingtime. The evidence shows that Hathorn joined the con-versations. Pumilio had never before been reprimanded.Neither Hathorn nor Bifora, Pumilio's supervisor,69 testi-fied that he neglected his work in favor of chatting withfellow employees.On Friday, March 28, Respondent included in the em-ployees' pay a separate envelope indicating the amountthe union dues would probably be. Pumilio objected andtold Hathorn that he would file charges if he receivedanother such envelope. Shortly thereafter, Korcz andHathorn went to the home center, where Korcz loudly68 The employee handbook does say: "Check purse and valuables atthe office. No personal belongings (this includes cosmetic-bags) are to betaken onto the sales floor. All packages brought into the store should beOK'd and checked at the store office." Respondent does not rely on, oreven mention, that rule, which, m any event, would undoubtedly be in-valid as applied to statutorily protected distribution.69 Bifora did not testify in the district court. S. E. NICHOLS, INC.593said that "it was his business and he could do what hewants"; adding that Pumilio was to stay in his work area,away from other employees, and "to leave the rest of theemployees alone and not to harass" them. Respondentwould justify its conduct because Pumilio threatened tofile a charge for employer conduct, which the Board hasheld to be permissible. Allison-Haney, Inc., 185 NLRB852 (1970). But it is well established that an employeemust have full and ready access to the Board eventhough his view of the law may be incorrect. Acme PaperBox Co., 201 NLRB 240, 246 (1973). It does not appearthat Korcz told Pumilio (or even that Korcz knew) thatthe Board had held such action to be permissible. In-stead, he took the opportunity to express his angerwithin the hearing of other employees. Such conductwould naturally tend to discourage employees from exer-cising their statutory rights.And, as discussed above, Brecker subjected Pumilio,along with Klimacek and Goldsmith, to ridicule and em-barrassment at the general employee meeting on June 5.As in the cases of Goldsmith and Klimacek, the recordshows that Pumilio was made the object of discriminato-ry action after he testified in the first complaint trial.There can be no doubt that Respondent's conduct was aresponse to Pumilio's testimony and would tend to dis-courage employees from engaging in union activitiesand/or resorting to the Board for protection of their stat-utory rights.CONCLUSIONS OF LAW1.S. E. Nichols, Inc. is an employer engaged in com-merce or an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Retail Store Employees Union Local No. 1 (includ-ing former Local 345), United Food and CommercialWorkers International Union, AFL-CIO is a labor orga-nization within the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act by:promulgating, maintaining, and enforcing improper rulesrestricting solicitation on behalf of a union and distribu-tion of union literature; discriminatorily restricting solici-tation and distribution on behalf of a union; telling em-ployees that other employees have been discharged ordisciplined for solicitation or distribution on behalf of aunion; soliciting employees to withdraw union authoriza-tion cards; threatening store closure, loss of benefits, lossof employment, and increased work duties if employeeschoose to be represented by a union; interrogating em-ployees concerning their anticipated testimony in aBoard proceeding; advising employees that they need notcooperate with the Board in its investigations; offeringemployees the assistance of Repondents representativesand counsel in connection with Board investigations; so-liciting employees to report to Respondent concerningunion and protected concerted activities of other em-ployees; soliciting employee grievances or complaints,with express or implied promises to remedy them; prom-ising bonuses or other benefits; informing employees thatRespondent will learn the identity of employees signingunion authorization cards; coercively advising employeesnot to sign union authorization cards; informing employ-ees that wage increases are being withheld because of aunion organizing campaign; telling employees that anemployee was discharged for engaging in protected con-certed activities.4.Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging Dorothy C. Reinhardt, DouglasVincent, Kristin Burkle, and Denise Styles, and failingand refusing to offer them reinstatement, because thoseemployees engaged in union activities and to discouragemembership in and support of the Union.5.Respondent has violated Section 8(a)(3), (4), and (1)of the Act by giving employees Fred Pumilio and JuneE. Klimacek written warnings, by withholding a wageincrease from employee Margaret Goldsmith, and bysubjecting those three employees to increased supervisionand unfavorable working conditions because they testi-fied on behalf of the General Counsel in a Board pro-ceeding and/or because they supported the Union to dis-courage employee resort to the Board and to discouragemembership in and support of the Union.6.The unfair labor practices found above have aneffect upon commerce within the meaning of Section2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend the customary cease-and-desist and notice-posting remedies. Because of thenature and extent of Respondent's unfair labor practices,as found in the present, as well as past, proceedings, Ishall recommend issuance of a broad cease-and-desistOrder. St. Francis Hospital, 252 NLRB 1247 fn. 3 (1980).Additionally, having found that Dorothy C. Rein-hardt, Douglas Vincent, Kristin Burkle, and DeniseStyles were discriminatorily discharged, I shall recom-mend that Respondent be required to offer them immedi-ate and full reinstatement to their former jobs or, if anysuch jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges. Respondent maintains that Burkle andStyles should not be reinstated because they "planned adisruptive walkout for the Labor Day weekend" becauseof Hathorn's posted schedule changes. There is no ques-tion that these employees were engaged in protectedconcerted activity. See S. L. Industries, 252 NLRB 1058,1061-1064 (1980), involving a brief walkout, withoutprior notice, to protest anticipated schedule changes andthe discharge of a supervisor. The timing of the pro-posed walkout would not render it unprotected. M & MBakeries, 121 NLRB 1596 (1958), enfd. 271 F.2d 602 (1stCir. 1959). Respondent will also be required to make thedischargees whole for earnings lost by reason of theirdischarges. Additionally, having found that MargaretGoldsmith was discriminatorily denied a wage increase, Ishall recommend that Respondent be required to granther one and compensate her for the loss she has sufferedby reason of the withholding of such increase since thedate of the first increase granted to any Herkimer em-ployee in April or May 1980. The amount of such in-crease shall be not less than 15 cents per hour, theamount granted to some eight other employees in AprilOr May 1980. Because it appears that some employees re- 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDceived larger raises and Goldsmith claimed she had beenpromised an increase around August 1979, when herduties had been increased, a larger amount than 15 centsper hour and/or a period beginning earlier than April orMay 1980 may be established if the Regional Directordecides to institute a supplemental backpay proceeding.Backpay shall be computed in accordance with the for-mula prescribed in F. W. Woolworth Co., 90 NLRB 289(1950), with interest computed in accordance with Flori-da Steel Corp., 231 NLRB 651 (1977). See generally IsisPlumbing Co., 138 NLRB 716 (1962). Additionally, Re-spondent will be ordered to remove from its records anddestroy the written warnings given to Fred Pumilio andJune E. Klimacek on March 26 and April 7, 1980, re-spectively, and to expunge from its records any referenceto such warnings.Respondent will also be required to rescind its no-so-licitation and no-distribution rules, which appear in itsemployee handbook. As set forth above, the employeehandbook also includes a lengthy section purporting toadvise employees concerning their "rights" in connectionwith union organizing campaigns. Contending that thatportion of the handbook "is fraught with illegal lan-guage," the General Counsel requests that Respondentbe required to revise the handbook and, specifically, to"excise" the section entitled "Employee Rights &UnionsŠYour Employee Rights under a Union Organiza-tion Drive." Normally, I should be reluctant to recom-mend prohibition of any statements other than those spe-cifically found to violate the Act. On the other hand, re-quiring deletion or revision of specific paragraphs, sen-tences, phrases, or words might constitute "censorship"more restrictive of free speech than would requiring ex-cision of an entire section. In the present case, elimina-tion of specific offending statements would be virtuallyimpossible because the tenor of the entire section, read asa whole, is coercive. For example, the section begins asfollows:Dear Employees:Now that you know what is expected of you andwhat your privileges are as employees of the S. E.Nichols Company, we want you to be aware of onemore benefit your company gives you.We will protect all of our employees from beingexploited or taken advantage of by outsiders.. . .The most frequent seller and exploiter of our em-ployees will be various Union Organizers who willtry to sell their organizations to our employeesthrough various means, and will always try to sellthe idea that they are fighting your battles for youagainst your "bad" employers.Respondent's aim to give employees the "benefit" of"protection" from unions, both at work and at home, isrepeated:In conclusion, remember the following:1.You are never alone•Your company will pro-tect you.2.Do not be threatened by anyone. Your compa-ny will protect you.....7. No one can force his way into your home ifyou do not wish him to see someone. Tell him togo. If he does not, call the Police. Your companywill protect you.Just as the law of libel takes into account innuendo toflesh out words used, in determining whether statementsare coercive, it is necessary to consider them as a wholeand in the context of surrounding circumstances. Re-spondent gives the handbook to all new employees,thereby gratuitously instilling a fear of unionization andRespondent's predictable reaction thereto. The unioniza-tion section thus of necessity tends to intimidate employ-ees to reject exploration of their statutory rights. On bal-ance, being fully aware of employers' free speech rights,I agree with the General Counsel's contention that thesection of the employee handbook under discussion mustbe withdrawn.The General Counsel contends that Respondent's mis-conduct at the Herkimer store, particularly when ap-praised in the light of its extensive history of similar mis-conduct in other stores, requires extensive additional pro-visions. I agree that "the egregious facts of [this] case in-volving a recidivist employer" require extraordinarybroad remedies. United Dairy Farmers v. NLRB, 633F.2d 1054 (3d Cir. 1980). "Obviously, the discharge of aleading union advocate is a most effective method forundermining a union organizational effort." NLRB v.Longhorn Transfer Service, 346 F.2d 1003 (5th Cir. 1965);Pay' N Save Corp., 247 NLRB 1346 (1980). Here, all theunion instigators were discharged immediately on the ini-tiation of the organizational campaign and Respondenthas been found guilty of similar misconduct in thepast.7† Respondent has previously been found to haveengaged in virtually every type of unfair labor practicefound in this case. All conduct in opposition to unioniza-tion has been directed from Respondent's corporateheadquarters in New York City, with Brecker and Korczconspicuously involved.Respondent's obdurate flouting of the Act is mostsimilar to that found in J. P. Stevens & Co., 244 NLRB407 (1979). Respondent's strategy, like Stevens', has allbeen directed and largely executed by the corporateoffice. During the period of their misconduct bothBrecker and Korcz have been rewarded by successivepromotions, so that now Brecker is corporate presidentand Korcz is manager of a division embracing five storesin New York and three in Pennsylvania. The employeehandbook is distributed to employees of all stores wheth-er they have been involved in any union campaigns. Asthe Board said concerning another chain of retail dis-count stores, Respondent's history before the Board and70 In addition to the present case, involving four discriminatory dis-charges, orders have been issued for offers of reinstatement and backpayto at least 26 other Nichols employees: 4 at Dover, Delaware (159 NLRB1071, 165 NLRB 924, 167 NLRB 832), 1 at Shillington, Pennsylvania(195 NLRB 189), 2 at New Philadelphia (195 NLRB 939); 10 at Marcy,Utica, New York (229 NLRB 75); and 9 at Matawan, New Jersey (Cases22-CA-8465, 22-CA-8646, and 22-CA-9100). Respondent was held incontempt of the reinstatement and backpay order as to two employees ofthe New Philadelphia store (100 LRRM 2840 at 2762). S. E. NICHOLS, INC.595Board and the courts shows that it "has a labor policy inall its stores that is opposed to the policies of the Act"and "it is by now clear that Respondent's conduct here isbut part of a pattern of unlawful antiunion conduct en-gaged in by Respondent's top officials throughout Re-spondent's entire operations for the purpose of denyingto all of its employees the exercise of those rights guar-anteed to the employees by Section 7 of the Act."Heck's; Inc., 172 NLRB 2231 (1968) and 191 NLRB 886(1971), enfd. sub nom. Meat Cutters Local 347 v. NLRB,433 F.2d 541 (D.C. Cir. 1970), and 476 F.2d 546 (D.C.Cir. 1973)," cert. denied 414 U.S. 1069 (1973).Respondent maintains that it is not in Stevens' recidivistclass because it has been involved in violations at "only ahalf-dozen locations over a period of fourteen years." (Em-phasis added.) So far as it appears, these are the only lo-cations at which union campaigns have been initiated.Respondent maintains that it should not be brought tobrook unless and until a union campaign is initiated andcharges are brought against it at a particular location. Ifthe past holds any lessons, it must teach employees andunions that any attempt by Nichols' employees to exer-cise their freedom to make a choice contrary to Re-spondent's desires will be both hazardous and doomed tofailure, at least without long and tortuous litigation,which, as the present case shows, may itself pose dangerfor the employees. The Act does not permit, let alone re-quire, that employees be subjected to such odds, whichresult from the "status quo" created by Respondent's un-lawful conduct.As previously found, Respondent has accused theBoard of favoring unions and furthering unionization.Respondent repeats this charge in its brief as follows:Nichols believes [the requested] relief . . . hasbeen improperly and unconstitutionally requested inorder to . . . initiate and promote unionization, ofNichols' employees at the Herkimer and at otherNichols stores.It later speaks of "[t]he attempt by the Regional Director. . . to try to initiate unionization of Nichols." In a simi-lar vein, Respondent contends that extending the noticerequirements to stores in which there apparently havebeen no union campaigns would "chang[e] the status quoin favor of unionization rather than restoring the statusquo."The repetition of Respondent's attack on the Board'sneutrality points up the need for firm preventive actionbecause public confidence in that neutrality is indispensa-ble to effectuation of the congressional mandate of theAct. The remedies here recommended are not designedto promote unions or unionization; they have been reluc-tantly recommended because it is necessary to clear theatmosphere poisoned by Respondent's unrelenting, egre-gious, and pervasive trampling on its employees' statuto-71 The D.C. Circuit required the imposition of remedies in addition tothose prescribed by the Board. The Supreme Court, however, held thatthe circuit court had exceeded its authority and remanded the case to theBoard for further consideration 417 U S. 1 (1974). On that remand, theBoard explained its reasons, based on the procedural history, for not en-larging the remedial provisions in that specific case.ry rights. The remedies have been designed for the solepurpose of assuring an atmosphere in which the employ-ees may freely choose, without fear or favor, whetherthey want to make common cause, with or without aunion, in dealing with their employer. The aim is restora-tion of the status quo before Respondent's massive viola-tions of the Act.For the foregoing reasons, I shall recommend thenotice and access requirements imposed in J. P. Stevens &Co., supra, 244 NLRB 407, with modifications appropri-ate to the Nichols situation.Apparently, the same union has been involved at allthe Stevens facilities. With Nichols, however, differentunions have been involved at various stores. For exam-ple, at Marcy the union was Amalgamated Meat Cutters,Butcher Workmen and Affiliated Crafts of North Amer-ica, AFL-CIO; at the Shillington store, the union wasRetail Clerks, Employees Union, Local 1393, RetailClerks International Association, AFL-CIO; at NewPhiladelphia, it was Retail Clerks International Associa-tion, Local 698, AFL-CIO; and the present ChargingParty is Retail Store Employees Union Local 345 (intoLocal 1 has merged), United Food and CommercialWorkers Union, AFL-CIO. Because of the blanketnature of Respondent's unlawful resistance to any union-ization, proclaimed in the systemwide handbook, there isno apparent reason to limit protection to activities by oron behalf of the particular local union involved at theHerkimer store. To confme the remedy in that mannerwould invite unnecessary repetition of litigation like thepresent. I shall therefore recommend that the remedialprovisions inure to the benefit of any labor organizationthat may seek to organize employees at any of Respond-ent's stores.7 2In Stevens, 244 NLRB 407, the Board required thatwritten instructions be given to supervisors only at thespecific facilities there involved. Although only the Her-kimer store was directly involved in the present case, therecord establishes that Herkimer is only some 13 milesfrom Utica, where Respondent operates two otherstores•Marcy and New Hartford. All three stores arewithin the company division supervised by Korcz. Therecent union campaign at the Marcy store was frequentlyreferred to in the Herkimer campaign, with Respondentindicating its approval and continuation of such tactics atHerkimer. Lintz, an antiunion veteran of the Marcy cam-paign, was employed at the Herkimer store and pursuedantiunion activities during its campaign:73 Thus, the situ-ation is such that events at one of the three stores willinevitably be known to an affect the conduct of the em-ployees of all three. Accordingly, I recommend that Re-pondent be required to give written instructions concern-ing union organizing campaigns to all supervisors at theHerkimer, Marcy, and New Hartford store.In Stevens the Board rquired that union representativesbe granted reasonable access to nonworking areas of the72 There is no evidence of any interumon disputes or rivalries m con-nection with any of the past Nichols campaigns. Should any presently un-forseen problems arise in the future, the Board will be available to takeappropriate action.73 The same is apparently true of employee Cornaccio 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcompany's premises for communication with employeesduring their nonworking time. However, in other casessuch access has not been required. See, e.g., Heck's, Inc.,supra, 191 NLRB at 887. The evidence in the presentcase indicates that employees frequently work irregularhours with no defined "shifts." Also, it appears that em-ployee lunch and other breaks vary widely. Thus, tocommunicate with all employees, it would be necessaryfor union representatives to be present virtually all thetime a store was open. Balancing the employees' need forfull information and Respondent's right to control itsown property, I reject the General Counsel's request forsuch an access requirement.Respondent objects to being required to give unionsaccess to company bulletin boards because there is noevidence that Respondent has used bulletin boards in itsantiunion campaigns. But Respondent has distributed itsemployee handbook to all employees and has continuous-ly available convenient, inexpensive means of communi-cating with its employees. Because Respondent has im-properly used its available arenas of communication un-lawfully, it is appropriate to provide the unions concern-ing "effective vehicles for making a substantive presenta-tion of the fact that unions can be useful and effective, afact which Respondent has improperly sought to throwinto doubt by engaging in unlawful conduct" at storeswhere there has been organizational activity. J.  P. Stevens& Co., 239 NLRB 738, 771 (1978). Reasonable access bya union to company bulletin boards and other placeswhere notices to employees are posted is a moderatemeasure, having minimal risk of interference with Re-spondent's operations.In line with J. P. Stevens & Co., supra, 244 NLRB 407,I shall recommend having the prescribed notice and ac-companying letter read at meetings called for that pur-pose in all Nichols stores. Because the Herkimer andother campaigns have been directed and largely executedby Brecker and Korcz, I shall require that the notice besigned by both, as well as by the manager of each storein which it is read. In Stevens, loc. cit., the company wasgiven the option of having the notice read to the em-ployees by a Board agent rather than by a company offi-cial. Respondent objects to the absence of such optionsfrom the remedies requested by the General CounselBrecker was a stellar performer in the Herkimer cam-paign. Despite that fact, he failed to testify, thus appar-ently attempting to disassociate himself from the Compa-ny's conduct. It is essential that unequivocal assurance begiven the employees that Brecker, the director and per-petrator of the wrongs, assumes responsibility for reme-dial action and it will not be left to lower echelon man-agement. In furtherance of this consideration, I shall alsorecommend that all supervisors be required to attend anymeetings in their stores when the notice is read to em-ployees. As Brecker's comrade in arms, Korcz will alsobe required to attend the meetings.In Stevens, 244 NLRB 407, the Board required Re-spondent to reimburse the union for its organizationalcosts and the Board for its litigation expenses. However,no such remedies have been requested in the presentcase. In the absence of any such request, I shall not rec-ommend inclusion of such provisions in the presentorder.[Recommended Order omitted from publication.]